Name: Commission Implementing Regulation (EU) 2018/1023 of 23 July 2018 correcting Implementing Regulation (EU) 2017/2470 establishing the Union list of novel foods (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: consumption;  foodstuff;  international trade;  marketing;  health;  European construction;  cooperation policy
 Date Published: nan

 24.7.2018 EN Official Journal of the European Union L 187/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1023 of 23 July 2018 correcting Implementing Regulation (EU) 2017/2470 establishing the Union list of novel foods (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 of the European Parliament and of the Council and Commission Regulation (EC) No 1852/2001 (1), and in particular Article 8 thereof, Whereas: (1) Pursuant to Article 8 of Regulation (EU) 2015/2283, the Commission is to establish, by 1 January 2018, the Union list of novel foods authorised or notified under Regulation (EC) No 258/97 of the European Parliament and of the Council (2). (2) The Union list of novel foods authorised or notified under Regulation (EC) No 258/97 was established by Commission Implementing Regulation (EU) 2017/2470 (3). (3) Pursuant to Article 36 of Regulation (EU) 2015/2283, the new novel food Regulation applies from 1 January 2018. A number of products were authorised or notified under Regulation (EC) No 258/97 during the period between the Standing Committee vote on the Union list on 6 December 2017 and the date of application of Regulation (EU) 2015/2283 on 1 January 2018. These products should therefore be included in the Union list established through Implementing Regulation (EU) 2017/2470. (4) On 19 December 2017, the company Demethra Biotech S.r.l. notified the Commission that it placed the novel food Echinacea purpurea extract from cell cultures on the Union market pursuant to Article 5 of Regulation (EC) No 258/97. This novel food was not included in the Union list. Therefore, a new entry should be added to Tables 1 and 2 of the Annex to Implementing Regulation (EU) 2017/2470. (5) On 21 and 22 December 2017, two companies, DuPont Nutrition & Biosciences ApS and FrieslandCampina Nederland BV, notified the Commission that they placed the novel food 2'-Fucosyllactose (microbial source) on the Union market pursuant to Article 5 of Regulation (EC) No 258/97. 2'-Fucosyllactose (microbial source) was already included in the Annex to Implementing Regulation (EU) 2017/2470. Those new notifications modify the numerical values of several parameters listed in the specifications of this novel food and therefore, the entry 2'-Fucosyllactose (microbial source) in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 should be corrected accordingly. (6) On 20 December 2017, the company c-LEcta GmbH notified the Commission that it placed the novel food Trehalose on the Union market pursuant to Article 5 of Regulation (EC) No 258/97. Trehalose was included in the Annex to Implementing Regulation (EU) 2017/2470. That new notification concerns a new source of trehalose, sucrose. Therefore, the specifications of the entry Trehalose in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 should be corrected accordingly. (7) After the publication of Implementing Regulation (EU) 2017/2470, a number of errors or omissions were noted concerning the specifications or the conditions of use of a number of authorised novel foods. Therefore, the Union list established in the Annex to Implementing Regulation (EU) 2017/2470 should be corrected. (8) The novel food L-Alanyl-L-Glutamine was authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The category Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen was erroneously omitted. Therefore, a correction adding Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen as allowed food category in the entry L-Alanyl-L-Glutamine in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (9) The novel food Glucosamine HCl was authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The food category Milk-based drinks and similar products intended for young children was added erroneously and should be deleted from this entry. A correction in the entry Glucosamine HCl in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is therefore necessary. (10) The novel food Lacto-N-neotetraose was authorised under certain conditions of use and maximum levels by Commission Implementing Decision (EU) 2016/375 (4). The wording at concentrations up to 1,2 g/l was added erroneously and should be removed from the food category Milk-based drinks and similar products intended for young children for this novel food. Therefore, a correction of the entry Lacto-N-neotetraose in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (11) The novel food Spermidine-rich wheat germ extract (Triticum aestivum) was authorised under certain conditions of use for adult population excluding pregnant and lactating women pursuant to Article 5 of Regulation (EC) No 258/97. However, the exclusion of pregnant and lactating women erroneously did not feature in the Union list. In consequence, the correction of the entry Spermidine-rich wheat germ extract (Triticum aestivum) in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (12) The novel food Antarctic Krill oil from Euphausia superba in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 erroneously omitted the following requirement, which should be added: Oxidative stability: all food products containing Antarctic Krill oil from Euphausia superba should demonstrate oxidative stability by appropriate and recognised national/international test methodology (e.g. AOAC). Therefore, a correction of this entry in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (13) The novel food Antarctic Krill oil rich in phospholipids from Euphausia superba was authorised under certain conditions of use by the Finnish competent authorities (5). The specifications erroneously added the following requirement: Oxidative stability: all food products containing Antarctic Krill oil rich in phospholipids from Euphausia superba should demonstrate oxidative stability by appropriate and recognised national/international test methodology (e.g. AOAC). This requirement should be removed. Therefore, a correction of the entry Antarctic Krill oil rich in phospholipids from Euphausia superba in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (14) The novel food Chia seeds (Salvia hispanica) was initially authorised under certain conditions of use by Commission Decision 2009/827/EC (6). The specifications erroneously added the following requirement: (EU: carbohydrates are available = sugar + starch). This requirement should be removed. Therefore, a correction of the entry Chia seeds (Salvia hispanica) in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (15) The novel food Chitosan extract from fungi (Agaricus bisporus; Aspergillus niger) was initially authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The specifications erroneously added the following requirement: Fat binding capacity 800 x 9 w/wet weight): pass. This requirement should be replaced by Fat binding capacity 800 x (w/w wet weight): pass. Therefore, a correction of the entry Chitosan extract from fungi (Agaricus bisporus; Aspergillus niger) in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (16) The novel food Citicoline was authorised under certain conditions of use by Commission Implementing Decision 2014/423/EU (7). In Table 2 of the Annex to Implementing Regulation (EU) 2017/2470, the specifications of the novel food Citicoline refer to citicoline produced via either a synthetic or a microbial process. After the publication of that Regulation, it became clear that microbial process for the production of citicoline, also involved synthetic process. Thus, the specifications concerning Citicoline in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 should be corrected to include only the microbial production process. (17) The novel food Echinacea angustifolia extract from cell cultures was initially authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The specifications erroneously omitted the wording description/definition. Therefore, a correction of the entry Echinacea angustifolia extract from cell cultures in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (18) The novel food Galacto-oligosaccharide is included in the Union list established by Implementing Regulation (EU) 2017/2470. The following microbial sources Pichia pastoris, Kluyveromyces lactis, Sporobolomyces singularis and Papiliotrema terrestris of the enzyme Ã ²-galactosidase were erroneously omitted in the specifications. Therefore, these sources of Ã ²-galactosidase should be added to the entry Galacto-oligosaccharide in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470. (19) The novel food Vitamin K2 (menaquinone) was initially authorised under certain conditions of use by Commission Decision 2009/345/EC (8). The chemical definition of Vitamin K2 was added to specifications of microbiologically produced vitamin K2 (menaquinone-7) but erroneously not added to specifications of synthetic vitamin K2 (menaquinone-7). Therefore, a correction of the entry Vitamin K2 (menaquinone) in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (20) The novel food Yeast beta-glucans was authorised under certain conditions of use by Commission Implementing Decision 2011/762/EU (9). In the specifications, Microbiological data and heavy metals erroneously refer to the three forms of Yeast beta-glucans instead of to the form Insoluble in water but dispersible in many liquid matrices. Therefore, a correction of the entry Yeast beta-glucans in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (21) The novel food Phytosterols/phytostanols was authorised under certain conditions of use by Commission Decision 2004/333/EC (10). On 14 April 2016, the company BASF SE Human Nutrition, ENS/HR notified the Commission that it placed the novel food Phytosterols/phytostanols on the Union market in the category Food supplement pursuant to Article 5 of Regulation (EC) No 258/97. The category Food supplement was erroneously omitted. Therefore, a correction adding Food supplement as allowed food category in the entry Phytosterols/phytostanols in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (22) The novel food Arachidonic acid-rich oil from the fungus Mortierella alpina was authorised under certain conditions of use by Commission Decision 2008/968/EC (11). The following non-genetically modified strain CBS 210.32 of the fungus Mortierella alpina was erroneously not included in the specifications. Therefore, this strain should be added to the entry Arachidonic acid-rich oil from the fungus Mortierella alpina in Table 2 of the Annex to Implementing Regulation (EU) 2017/2470. (23) The novel food Epigallocatechin gallate as a purified extract from green tea leaves (Camellia sinensis) was initially authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The food category Foods fortified in accordance with Regulation (EC) No 1925/2006 was added erroneously and should be deleted from this entry. Furthermore, a correction adding Foods to food supplements as defined in Directive 2002/46/EC as the allowed food category in the entry Epigallocatechin gallate as a purified extract from green tea leaves (Camellia sinensis) in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (24) The novel food Lycopene from tomatoes was authorised under certain conditions of use pursuant to Article 5 of Regulation (EC) No 258/97. The food category Food supplement was omitted erroneously and should be added to this entry. Therefore, a correction adding Food supplement as allowed food category in the entry Lycopene from tomatoes in Table 1 of the Annex to Implementing Regulation (EU) 2017/2470 is necessary. (25) In addition, after the publication of Implementing Regulation (EU) 2017/2470, several typographical errors have been identified in the Annex. While such typographic errors are usually corrected by a corrigendum, for the sake of clarity for economic operators and enforcement authorities, the correction of those typographical errors should be included in this correcting act. (26) Given the number of corrections, it is appropriate to replace the whole Annex to Implementing Regulation (EU) 2017/2470. (27) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2017/2470 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 327, 11.12.2015, p. 1. (2) Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (OJ L 43, 14.2.1997, p. 1). (3) Commission Implementing Regulation (EU) 2017/2470 of 20 December 2017 establishing the Union list of novel foods in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel foods (OJ L 351, 30.12.2017, p. 72). (4) Commission Implementing Decision (EU) 2016/375 of 11 March 2016 authorising the placing on the market of lacto-N-neotetraose as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 70, 16.3.2016, p. 22). (5) Letter of 8 May 2015 (https://ec.europa.eu/food/sites/food/files/safety/docs/novel-food_authorisation_2015_auth-letter_krill-oil_en.pdf) (6) Commission Decision 2009/827/EC of 13 October 2009 authorising the placing on the market of Chia seed (Salvia hispanica) as novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 294, 11.11.2009, p. 14). (7) Commission Implementing Decision 2014/423/EU of 1 July 2014 authorising the placing on the market of citicoline as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 196, 3.7.2014, p. 24). (8) Commission Decision 2009/345/EC of 22 April 2009 authorising the placing on the market of Vitamin K2 (menaquinone) from Bacillus subtilis natto as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 105, 25.4.2009, p. 16). (9) Commission Implementing Decision 2011/762/EU of 24 November 2011 authorising the placing on the market of yeast beta-glucans as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 313, 26.11.2011, p. 41). (10) Commission Decision 2004/333/EC of 31 March 2004 authorising the placing on the market of yellow fat spreads, salad dressings, milk type products, fermented milk type products, soya drinks and cheese type products with added phytosterols/phytostanols as novel foods or novel food ingredients under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 105, 14.4.2004, p. 40). (11) Commission Decision 2008/968/EC of 12 December 2008 authorising the placing on the market of arachidonic acid-rich oil from Mortierella alpina as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (OJ L 344, 20.12.2008, p. 123). ANNEX UNION LIST OF NOVEL FOODS Content of the list 1. The Union list shall consist of Tables 1 and 2. 2. Table 1 includes the authorised novel foods and contains the following information: Column 1 : Authorised novel food Column 2 : Conditions under which the novel food may be used. This column is further subdivided into two: Specified food category and Maximum levels Column 3 : Additional specific labelling requirements Column 4 : Other requirements 3. Table 2 includes the specifications on novel foods and contains the following information: Column 1 : Authorised novel food Column 2 : Specifications Table 1: Authorised novel foods Authorised novel food Conditions under which the novel food may be used Additional specific labelling requirements Other requirements N-Acetyl-D-neuraminic acid Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be N-acetyl-D-neuraminic acid Food supplements containing N-acetyl-D-neuraminic acid shall bear a statement that the food supplement should not be given to infants, young children and children under 10 years of age where they consume breast milk or other foods with added N-acetyl-D-neuraminic acid within the same twenty four hour period. Infant and follow-on formulae as defined by Regulation (EU) No 609/2013 (1) 0,05 g/L of reconstituted formula Processed cereal-based foods and baby foods for infants and young children as defined by Regulation (EU) No 609/2013 0,05 g/kg for solid foods Foods for special medical purposes for infants and young children as defined by Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the infants and young children for whom the products are intended but in any case not higher than the maximum levels specified for the category mentioned in the table corresponding to the products. Total diet replacement foods for weight control as defined by Regulation (EU) No 609/2013 0,2 g/L (drinks) 1,7 g/kg (bars) Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 (2) 1,25 g/kg Unflavoured pasteurised and sterilised (including UHT) milk-based products 0,05 g/L Unflavoured fermented milk-based products, heat treated after fermentation, flavoured fermented milk products including heat-treated products 0,05 g/L (beverages) 0,4 g/kg (solids) Dairy analogues, including beverage whiteners 0,05 g/L (beverages) 0,25 g/kg (solids) Cereal bars 0,5 g/kg Table top sweeteners 8,3 g/kg Fruit and vegetable-based drinks 0,05 g/L Flavoured drinks 0,05 g/L Speciality coffee, tea, herbal and fruit infusions, chicory; tea, herbal and fruit infusions and chicory extracts; tea, plant, fruit and cereal preparations for infusions 0,2 g/kg Food Supplements as defined in Directive 2002/46/EC (3) 300 mg/day for general population older than 10 years 55 mg/day for infants 130 mg/day for young children 250 mg/day for children between 3 to 10 years of age Adansonia digitata (Baobab) dried fruit pulp Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be Baobab fruit pulp Ajuga reptans extract from cell cultures Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of a similar extract of the flowering aerial parts of Ajuga reptans L-Alanyl-L-Glutamine Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC Foods for special medical purposes as defined in Regulation (EU) No 609/2013 excluding foods for infants and young children Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen Algal oil from the microalgae Ulkenia sp. Specified food category Maximum levels of DHA The designation of the novel food on the labelling of the foodstuffs containing it shall be Oil from the micro-algae Ulkenia sp. Bakery products (breads, rolls and sweet biscuits) 200 mg/100 g Cereal bars 500 mg/100 g Non-alcoholic beverages (including milk based beverages) 60 mg/100 ml Allanblackia seed oil Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Allanblackia seed oil Yellow fat spreads and cream based spreads 20 g/100 g Aloe macroclada Baker leaf extract Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of the similar gel derived from Aloe vera (L.) Burm. Antarctic Krill oil from Euphausia superba Specified food category Maximum levels of combined DHA and EPA The designation of the novel food on the labelling of the foodstuffs containing it shall be Lipid extract from the crustacean Antarctic Krill (Euphausia superba) Dairy products except milk-based drinks 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Non-alcoholic beverages Milk-based drinks Dairy analogue drinks 80 mg/100 ml Spreadable fat and dressings 600 mg/100 g Cooking fats 360 mg/100 ml Breakfast cereals 500 mg/100 g Bakery products (breads, rolls and sweet biscuits) 200 mg/100 g Nutrition bars/cereal bars 500 mg/100 g Food Supplements as defined in Directive 2002/46/EC 3 000 mg/day for the general population 450 mg/day for pregnant and lactating women Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Processed cereal-based food and baby food intended for infants and young children covered by Regulation (EU) No 609/2013 200 mg/100 ml Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Antarctic Krill oil rich in phospholipids from Euphausia superba Specified food category Maximum levels of combined DHA and EPA The designation of the novel food on the labelling of the foodstuffs containing it shall be Lipid extract from the crustacean Antarctic Krill (Euphausia superba) Dairy products except milk-based drinks 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Non-alcoholic beverages Milk-based drinks Dairy analogue drinks 80 mg/100 ml Spreadable fat and dressings 600 mg/100 g Cooking fats 360 mg/100 ml Breakfast cereals 500 mg/100 g Bakery products (breads, rolls and sweet biscuits) 200 mg/100 g Nutrition bars/cereal bars 500 mg/100 g Food Supplements as defined in Directive 2002/46/EC 3 000 mg/day for the general population 450 mg/day for pregnant and lactating women Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Processed cereal-based food and baby food intended for infants and young children covered by Regulation (EU) No 609/2013 200 mg/100 ml Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Arachidonic acid-rich oil from the fungus Mortierella alpina Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Oil from Mortierella alpina or Mortierella alpina oil Infant formula and follow-on formula as defined in Regulation (EU) No 609/2013 In accordance with Regulation (EU) No 609/2013 Foods for special medical purposes for premature infants as defined in Regulation (EU) No 609/2013 In accordance with Regulation (EU) No 609/2013 Argan oil from Argania spinosa Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Argan oil and if used as seasoning Vegetable oil only for seasoning shall be mentioned on the label As seasonings Not specified Food Supplements as defined in Directive 2002/46/EC In line with normal food use of vegetable oils Astaxanthin-rich oleoresin from Haematococcus pluvialis algae Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Astaxanthin Food Supplements as defined in Directive 2002/46/EC 40-80 mg/day of oleoresin, resulting in  ¤ 8 mg astaxanthin per day Basil seeds (Ocimum basilicum) Specified food category Maximum levels Fruit juice and fruit/vegetable blend beverages 3 g/200 ml for addition of whole basil seeds (Ocimum basilicum) Fermented black bean extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Fermented black bean (Soya) extract or Fermented Soya extract Food Supplements as defined in Directive 2002/46/EC 4,5 g/day Bovine lactoferrin Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Lactoferrin from cows milk Infant formula and follow-on formula as defined in Regulation (EU) No 609/2013 (ready to drink) 100 mg/100 ml Foods on dairy basis intended for young children (ready to eat/drink) 200 mg/100 g Processed cereal food (solid) 670 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 Depending on the needs of the individual up to 3 g/day Beverages based on milk 200 mg/100 g Powdered drink mixes based on milk (ready to drink) 330 mg/100 g Beverages based on fermented milk (including yoghurt drinks) 50 mg/100 g Non-alcoholic drinks 120 mg/100 g Products based on yoghurt 80 mg/100 g Products based on cheese 2 000 mg/100 g Ice cream 130 mg/100 g Cakes and pastries 1 000 mg/100 g Candies 750 mg/100 g Chewing gum 3 000 mg/100 g Buglossoides arvensis seed oil Specified food category Maximum levels of stearidonic acid (STA) The designation of the novel food on the labelling of the foodstuffs containing it shall be Refined Buglossoides oil Dairy products and analogues 250 mg/100 g 75 mg/100 g for drinks Cheese and cheese products 750 mg/100 g Butter and other fat and oil emulsions including spreads (not for cooking or frying purposes) 750 mg/100 g Breakfast cereals 625 mg/100 g Food supplements as defined in Directive 2002/46/EC, excluding food supplements for infants and young children 500 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013, excluding foods for special medical purposes intended for infants and young children In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Calanus finmarchicus oil Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be oil from Calanus finmarchicus (crustacean) Food supplements as defined in Directive 2002/46/EC 2,3 g/day Chewing gum base (monomethoxypolyethylene glycol) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Gum base (including 1,3-butadiene, 2-methyl-homopolymer, maleated, esters with polyethylene glycol mono-Me ether) or Gum base (including CAS No: 1246080-53-4) Chewing gum 8 % Chewing gum base (Methyl vinyl ether-maleic anhydride copolymer) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Gum base (including methyl vinyl ether-maleic anhydride copolymer) or Gum base (including CAS No 9011-16-9) Chewing gum 2 % Chia oil from Salvia hispanica Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Chia oil (Salvia hispanica) Fats and oils 10 % Pure chia oil 2 g/day Food Supplements as defined in Directive 2002/46/EC 2 g/day Chia seeds (Salvia hispanica) Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Chia seeds (Salvia hispanica) 2. Pre-packaged Chia (Salvia hispanica) seeds shall carry additional labelling to inform the consumer that the daily intake is no more than 15 g. Bread products 5 % (whole or ground chia seeds) Baked products 10 % whole chia seeds Breakfast cereals 10 % whole chia seeds Fruit, nut and seed mixes 10 % whole chia seeds Fruit juice and fruit/vegetable blend beverages 15 g/day for addition of whole, mashed or ground chia seeds Pre-packaged Chia seed as such 15 g/day whole chia seeds Fruit spreads 1 % whole chia seeds Yoghurt 1,3 g whole chia seeds per 100 g of yoghurt or 4,3 g whole chia seeds per 330 g of yoghurt (portion) Sterilised ready to eat meals based on cereal grains, pseudocereals grains and/or pulses 5 % whole chia seeds Chitin-glucan from Aspergillus niger Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Chitin-glucan from Aspergillus niger Food Supplements as defined in Directive 2002/46/EC 5 g/day Chitin-glucan complex from Fomes fomentarius Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Chitin-glucan from Fomes fomentarius Food Supplements as defined in Directive 2002/46/EC 5 g/day Chitosan extract from fungi (Agaricus bisporus; Aspergillus niger) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Chitosan extract from Agaricus bisporus or Chitosan extract from Aspergillus niger Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of chitosan from crustaceans Chondroitin sulphate Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Chondroitin sulphate derived from microbial fermentation and sulphation Food supplements as defined in Directive 2002/46/EC for adult population, excluding pregnant and lactating women 1 200 mg/day Chromium Picolinate Specified food category Maximum levels of total chromium The designation of the novel food on the labelling of the foodstuffs containing it shall be Chromium Picolinate Foods covered by Regulation (EU) No 609/2013 250 Ã ¼g/day Foods fortified in accordance with Regulation (EC) No 1925/2006 (4) Cistus incanus L. Pandalis herb Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Cistus incanus L. Pandalis herb Herbal infusions Intended daily intake: 3 g herbs/day (2 cups/day) Citicoline Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Citicoline 2. The labelling of foods containing citicoline shall bear a statement that the product is not intended to be consumed by children Food Supplements as defined in Directive 2002/46/EC 500 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013 250 mg per serving and a maximum daily consumption level of 1 000 mg Clostridium butyricum Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Clostridium butyricum MIYAIRI 588 (CBM 588) or Clostridium butyricum (CBM 588) Food Supplements as defined in Directive 2002/46/EC 1,35 Ã  108 CFU/day Extract of defatted cocoa powder Specified food category Maximum levels Consumers shall be instructed not to consume more than 600 mg polyphenols corresponding to 1,1 g of extract of defatted cocoa powder per day Nutrition bars 1 g/day and 300 mg polyphenols corresponding to not more than 550 mg of extract of defatted cocoa powder in one portion of food (or food supplement) Milk based beverages Any other foods (including food supplements as defined in Directive 2002/46/EC) which have become established vehicles for functional ingredients and which are typically positioned for consumption by health conscious adults Low fat cocoa extract Specified food category Maximum levels Consumers shall be instructed not to consume more than 600 mg of cocoa flavanols per day Foods including food supplements as defined in Directive 2002/46/EC 730 mg per serving and around 1,2 g/day Coriander seed oil from Coriandrum sativum Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Coriander seed oil Food Supplements as defined in Directive 2002/46/EC 600 mg/day Crataegus pinnatifida dried fruit Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Crataegus pinnatifida dried fruit Herbal infusions In line with normal food use of Crataegus laevigata Jams and jellies in accordance with Directive 2001/113/EC (5) Compotes Ã ±-cyclodextrin Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be Alpha-cyclodextrin or Ã ±-cyclodextrin Ã ³-cyclodextrin Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be Gamma-Cyclodextrin or Ã ³-Cyclodextrin Dextran preparation produced by Leuconostoc mesenteroides Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Dextran Bakery products 5 % Diacylglycerol oil of plant origin Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Diacylglycerol oil of plant origin (at least 80 % diacylglycerols) Cooking oils Fat spreads Salad dressings Mayonnaise Meal replacement for weight control (as drinks) Bakery products Yoghurt type products Dihydrocapsiate (DHC) Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Dihydrocapsiate 2. Food supplements containing synthetic dihydrocapsiate will be labelled as not intended for children up to 4.5 years Cereal bars 9 mg/100 g Biscuits, cookies and crackers 9 mg/100 g Rice based snacks 12 mg/100 g Carbonated drinks, dilutable drinks, fruit juice based beverages 1,5 mg/100 ml Vegetable drinks 2 mg/100 ml Coffee based drinks, tea based drinks 1,5 mg/100 ml Flavoured water  still 1 mg/100 ml Precooked oatmeal cereal 2,5 mg/100 g Other cereals 4,5 mg/100 g Ice cream, dairy desserts 4 mg/100 g Pudding mixes (ready to eat) 2 mg/100 g Products based on yoghurt 2 mg/100 g Chocolate confectionery 7,5 mg/100 g Hard candy 27 mg/100 g Sugar-free gum 115 mg/100 g Whitener/creamer 40 mg/100 g Sweeteners 200 mg/100 g Soup (ready to eat) 1,1 mg/100 g Salad dressing 16 mg/100 g Vegetable protein 5 mg/100 g Ready to eat meals 3 mg/meal Meal replacements for weight control 3 mg/meal Meal replacement for weight control (as drinks) 1 mg/100 ml Food Supplements as defined in Directive 2002/46/EC 3 mg/single intake 9 mg/day Non-alcoholic powdered drink mixes 14,5 mg/kg equivalent to 1,5 mg/100 ml Dried extract of Lippia citriodora from cell cultures Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be dried extract of Lippia citriodora from cell cultures HTN ®Vb Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of a similar extract from the leaves of Lippia citriodora Echinacea angustifolia extract from cell cultures Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of a similar extract from the root of Echinacea angustifolia Echinacea purpurea extract from cell cultures Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be dried extract of Echinacea purpurea from cell cultures HTN ®Vb Food Supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of a similar extract from florets within the flower head of Echinacea purpurea Echium plantagineum oil Specified food category Maximum levels of stearidonic acid (STA) The designation of the novel food on the labelling of the foodstuffs containing it shall be Refined echium oil Milk-based products and drinkable yoghurt products delivered in a single dose 250 mg/100 g; 75 mg/100 g for drinks Cheese preparations 750 mg/100 g Spreadable fat and dressings 750 mg/100 g Breakfast cereals 625 mg/100 g Food supplements as defined in Directive 2002/46/EC 500 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Epigallocatechin gallate as a purified extract from green tea leaves (Camellia sinensis) Specified food category Maximum levels The labelling shall bear a statement that consumers should not consume more than 300 mg of extract per day Foods including food supplements as defined in Directive 2002/46/EC 150 mg of extract in one portion of food or food supplement L-ergothioneine Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be L-ergothioneine Food supplements as defined in Directive 2002/46/EC 30 mg/day for general population (excluding pregnant and lactating women) 20 mg/day for children older than 3 years Ferric Sodium EDTA Specified food category Maximum levels (expressed as anhydrous EDTA) The designation of the novel food on the labelling of the foodstuffs containing it shall be Ferric Sodium EDTA Food supplements as defined in Directive 2002/46/EC 18 mg/day for children 75 mg/day for adults Foods covered by Regulation (EU) No 609/2013 12 mg/100 g Foods fortified in accordance with Regulation (EC) No 1925/2006 Ferrous ammonium phosphate Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Ferrous ammonium phosphate Food supplements as defined in Directive 2002/46/EC To be used in compliance with Directive 2002/46/EC, Regulation (EU) No 609/2013 and/or Regulation (EC) No 1925/2006 Foods covered by Regulation (EU) No 609/2013 Foods fortified in accordance with Regulation (EC) No 1925/2006 Fish peptides from Sardinops sagax Specified food category Maximum levels fish peptide product The designation of the novel food on the labelling of the foodstuffs containing it shall be Fish (Sardinops sagax) peptides Foods based on yoghurt, yoghurt drinks, fermented milk products, and powdered milk 0,48 g/100 g (ready to eat/drink) Flavoured water, and vegetable-based drinks 0,3 g/100 g (ready to drink) Breakfast cereals 2 g/100 g Soups, stews and soup powders 0,3 g/100 g (ready to eat) Flavonoids from Glycyrrhiza glabra Specified food category Maximum levels of flavonoids from Glycyrrhiza glabra 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Flavonoids from Glycyrrhiza glabra L. 2. The labelling of the foods where the product was added as a novel food ingredient shall bear a statement that: (a) the product should not be consumed by pregnant and breast feeding women, children and young adolescents; and (b) people taking prescription drugs should only consume the product under medical supervision; (c) a maximum of 120 mg of flavonoids per day should be consumed. 3. The amount of flavonoids in the final food shall be indicated on the labelling of the food containing it. Beverages containing flavonoids shall be presented to the final consumer as single portions. Beverages based on milk 120 mg/day Beverages based on yoghurt Beverages based on fruit or vegetables Food Supplements as defined in Directive 2002/46/EC 120 mg/day Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 120 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013 120 mg/day Fucoidan extract from the seaweed Fucus vesiculosus Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Fucoidan extract from seaweed Fucus vesiculosus. Foods including food supplements as defined in Directive 2002/46/EC for the general population 250 mg/day Fucoidan extract from the seaweed Undaria pinnatifida Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Fucoidan extract from seaweed Undaria pinnatifida Foods including food supplements as defined in Directive 2002/46/EC for the general population 250 mg/day 2 ²-Fucosyllactose Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be 2 ²-fucosyllactose. 2. The labelling of food supplements containing 2 ²-fucosyllactose shall bear a statement that the supplements should not be used if other foods with added 2 ²-fucosyllactose are consumed the same day. 3. The labelling of food supplements containing 2 ²-fucosyllactose intended for young children shall bear a statement that the supplements should not be used if breast milk or other foods with added 2 ²-fucosyllactose are consumed the same day. Unflavoured pasteurised and sterilised (including UHT) milk-based products 1,2 g/l Unflavoured fermented milk-based products 1,2 g/l beverages 19,2 g/kg products other than beverages Flavoured fermented milk-based products including heat-treated products 1,2 g/l beverages 19,2 g/kg products other than beverages Dairy analogues, including beverage whiteners 1,2 g/l beverages 12 g/kg for products other than beverages 400 g/kg for whitener Cereal bars 12 g/kg Table-top sweeteners 200 g/kg Infant formula as defined in Regulation (EU) No 609/2013 1,2 g/l alone or in combination with up to 0,6 g/l of lacto-N-neotetraose at a ratio of 2:1 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Follow-on formula as defined in Regulation (EU) No 609/2013 1,2 g/l alone or in combination with up to 0,6 g/l of lacto-N-neotetraose at a ratio of 2:1 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Processed cereal-based food and baby food for infants and young children as defined in Regulation (EU) No 609/2013 12 g/kg for products other than beverages 1,2 g/l for liquid food ready for use, marketed as such or reconstituted as instructed by the manufacturer Milk-based drinks and similar products intended for young children 1,2 g/l for milk-based drinks and similar products added alone or in combination with up to 0,6 g/l lacto-N-neotetraose, at a ratio of 2:1 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 4,8 g/l for drinks 40 g/kg for bars Bread and pasta products bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 60 g/kg Flavoured drinks 1,2 g/l Coffee, tea (excluding black tea), herbal and fruit infusions, chicory; tea, herbal and fruit infusions and chicory extracts; tea, plant, fruit and cereal preparations for infusions, as well as mixes and instant mixes of these products 9,6 g/l  the maximum level refers to the products ready to use Food supplements as defined in Directive 2002/46/EC, excluding food supplements for infants 3,0 g/day for general population 1,2 g/day for young children Galacto-oligosaccharide Specified food category Maximum levels (expressed as ratio kg galacto-oligosaccharide/kg final food) Food Supplements as defined in Directive 2002/46/EC 0,333 Milk 0,020 Milk drinks 0,030 Meal replacement for weight control (as drinks) 0,020 Dairy analogue drinks 0,020 Yoghurt 0,033 Dairy based deserts 0,043 Frozen dairy deserts 0,043 Fruit drinks and energy drinks 0,021 Infant meal replacement drinks 0,012 Baby juice 0,025 Baby yogurt drink 0,024 Baby desert 0,027 Baby snack 0,143 Baby cereals 0,027 Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen 0,013 Juice 0,021 Fruit pie fillings 0,059 Fruit preparations 0,125 Bars 0,125 Cereals 0,125 Infant formula and follow-on formula as defined in Regulation (EU) No 609/2013 0,008 Glucosamine HCl Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal food use of glucosamine from shell fish Foods covered by Regulation (EU) No 609/2013 Meal replacement for weight control Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Glucosamine sulphate KCl Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal food use of glucosamine from shell fish Glucosamine sulphate NaCl Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC In line with normal food use of glucosamine from shell fish Guar Gum Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Guar Gum. 2. A specific mention of the possible risks of digestive discomfort linked to the exposure of children aged under 8 to guar gum must be visible on the label of any foodstuffs containing it. For example, Excessive consumption of these products may cause digestive discomfort, especially for children under 8 years of age. 3. In the case of products with two compartments containing dairy and cereal products respectively, the instructions for use must clearly specify the need to mix the cereal and the dairy product before consumption, in order to take into account the potential risk of gastro-intestinal obstruction. Fresh dairy products such as yogurts, fermented milks, fresh cheeses and other dairy-based desserts. 1,5 g/100 g Fruit or vegetable-based liquid foodstuffs (of the smoothie variety) 1,8 g/100 g Fruit or vegetable-based compotes 3,25 g/100 g Cereals accompanied by a dairy product, in packaging containing two compartments 10 g/100 g in the cereals None in the accompanying dairy product 1 g/100 g in the product when ready to eat Heat-treated milk products fermented with Bacteroides xylanisolvens Specified food category Maximum levels Fermented milk products (in liquid, semi-liquid and spray-dried powder forms) Hydroxytyrosol Specified food category Maximum levels The designation of the novel food on the labelling of the food products containing it shall be hydroxytyrosol. The labelling of the food products containing hydroxytyrosol shall bear the following statements: (a) This food product should not be consumed by children under the age of three years, pregnant women, and lactating women; (b) This food product should not be used for cooking, baking or frying Fish and vegetable oils, (except olive oils and olive pomace oils as defined in Part VIII of Annex VII of Regulation (EU) No 1308/2013 (6)), placed as such on the market 0,215 g/kg Spreadable fats as defined in Part VII of Annex VII of Regulation (EU) No 1308/2013, placed as such on the market 0,175 g/kg Ice Structuring Protein type III HPLC 12 Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Ice Structuring Protein Edible ices 0,01 % Aqueous extracts of dried leaves of Ilex guayusa Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Extracts of dried leaves of Ilex guayusa Herbal infusions In line with normal use in herbal infusions and food supplements of a similar aqueous extract of dried leaves of Ilex paraguariensis Food Supplements as defined in Directive 2002/46/EC Isomalto-oligosaccharide Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Isomaltooligosaccharide. 2. Foods containing the novel ingredient must be labelled as a source of glucose. Energy-Reduced Soft Drinks 6,5 % Energy Drinks 5,0 % Foods intended to meet the expenditure of intense muscular efforts, especially for sportsmen (including isotonic drinks) 6,5 % Fruit Juices 5 % Processed Vegetables and Vegetable Juices 5 % Other Soft Drinks 5 % Cereals Bars 10 % Cookies, Biscuits 20 % Breakfast Cereal Bars 25 % Hard Candies 97 % Soft Candies/Chocolate Bars 25 % Meal replacement for weight control (as bars or milk based) 20 % Isomaltulose Not specified 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Isomaltulose. 2. The designation of the novel food on the labelling shall be accompanied by indication that the Isomaltulose is a source of glucose and fructose. Lactitol Specified food category Maximum levels The designation of the novel food on the labelling of the food supplements containing it shall be Lactitol Food Supplements as defined in Directive 2002/46/EC (capsules or tablets) intended for the adult population 20 g/day Lacto-N-neotetraose Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be lacto-N-neotetraose. 2. The labelling of food supplements containing lacto-N-neotetraose shall bear a statement that the supplements should not be used if other foods with added lacto-N-neotetraose are consumed the same day. 3. The labelling of food supplements containing lacto-N-neotetraose intended for young children shall bear a statement that the supplements should not be used if breast milk or other foods with added lacto-N-neotetraose are consumed the same day. Unflavoured pasteurised and sterilised (including UHT) milk-based products 0,6 g/l Unflavoured fermented milk-based products 0,6 g/l for beverages 9,6 g/kg for products other than beverages Flavoured fermented milk-based products including heat-treated products 0,6 g/l for beverages 9,6 g/kg for products other than beverages Dairy analogues, including beverage whiteners 0,6 g/l for beverages 6 g/kg for products other than beverages 200 g/kg for whitener Cereal bars 6 g/kg Table-top sweeteners 100 g/kg Infant formula as defined in Regulation (EU) No 609/2013 0,6 g/l in combination with up to 1,2 g/l of 2 ²-fucosyllactose at a ratio of 1:2 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Follow-on formula as defined in Regulation (EU) No 609/2013 0,6 g/l in combination with up to 1,2 g/l of 2 ²-fucosyllactose at a ratio of 1:2 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Processed cereal-based food and baby food for infants and young children as defined in Regulation (EU) No 609/2013 6 g/kg for products other than beverages 0,6 g/l for liquid food ready for use, marketed as such or reconstituted as instructed by the manufacturer Milk-based drinks and similar products intended for young children 0,6 g/l for milk-based drinks and similar products added alone or in combination with 2 ²-fucosyllactose, at a ratio of 1:2 in the final product ready for use, marketed as such or reconstituted as instructed by the manufacturer Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 2,4 g/l for drinks 20 g/kg for bars Bread and pasta products bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 30 g/kg Flavoured drinks 0,6 g/l Coffee, tea (excluding black tea), herbal and fruit infusions, chicory; tea, herbal and fruit infusions and chicory extracts; tea, plant, fruit and cereal preparations for infusions, as well as mixes and instant mixes of these products 4,8 g/l  the maximum level refers to the products ready to use Food supplements as defined in Directive 2002/46/EC, excluding food supplements for infants 1,5 g/day for general population 0,6 g/day for young children Lucerne leaf extract from Medicago sativa Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Lucerne (Medicago sativa) protein or Alfalfa (Medicago sativa) protein. Food supplements as defined in Directive 2002/46/EC 10 g/day Lycopene Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Lycopene Fruit/vegetable juice-based drinks (including concentrates) 2,5 mg/100 g Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen 2,5 mg/100 g Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 8 mg/meal Breakfast cereals 5 mg/100 g Fats and dressings 10 mg/100 g Soups other than tomato soups 1 mg/100 g Bread (including crispy breads) 3 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Food supplements as defined in Directive 2002/46/EC 15 mg/day Lycopene from Blakeslea trispora Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Lycopene Fruit/vegetable juice-based drinks (including concentrates) 2,5 mg/100 g Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen 2,5 mg/100 g Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 8 mg/meal Breakfast cereals 5 mg/100 g Fats and dressings 10 mg/100 g Soups other than tomato soups 1 mg/100 g Bread (including crispy breads) 3 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Food supplements as defined in Directive 2002/46/EC 15 mg/day Lycopene from tomatoes Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Lycopene Fruit/vegetable juice-based drinks (including concentrates) 2,5 mg/100 g Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen 2,5 mg/100 g Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 8 mg/meal Breakfast cereals 5 mg/100 g Fats and dressings 10 mg/100 g Soups other than tomato soups 1 mg/100 g Bread (including crispy breads) 3 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Food supplements as defined in Directive 2002/46/EC 15 mg/day Lycopene oleoresin from tomatoes Specified food category Maximum levels of lycopene The designation of the novel food on the labelling of the foodstuffs containing it shall be Lycopene oleoresin from tomatoes Fruit/vegetable juice-based drinks (including concentrates) 2,5 mg/100 g Drinks intended to meet the expenditure of intense muscular effort especially for sportsmen 2,5 mg/100 g Total diet replacement for weight control covered by Regulation (EU) No 609/2013 and meal replacements for weight control 8 mg/meal Breakfast cereals 5 mg/100 g Fats and dressings 10 mg/100 g Soups other than tomato soups 1 mg/100 g Bread (including crispy breads) 3 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Magnesium citrate malate Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Magnesium citrate malate Food Supplements as defined in Directive 2002/46/EC Magnolia Bark Extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Magnolia Bark Extract Mints (confectionary products) 0,2 % for breath freshening purposes. Based on a 0,2 % maximum incorporation level and a maximum gum/mint size of 1,5 g each, each gum or mint serving will contain no more than 3 mg of magnolia bark extract. Chewing gum Maize-germ oil high in unsaponifiable matter Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Maize-germ oil extract Food Supplements as defined in Directive 2002/46/EC 2 g/day Chewing gum 2 % Methylcellulose Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Methylcellulose Methylcellulose is not to be used in foods specially prepared for young children Edible ices 2 % Flavoured drinks Flavoured or unflavoured fermented milk products Cold desserts (dairy, fat, fruit, cereal, egg-based products) Fruit preparations (pulps, purees or compotes) Soups and broths (6S)-5-methyltetrahydrofolic acid, glucosamine salt Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be (6S)-5-methyltetrahydrofolic acid, glucosamine salt or 5MTHF-glucosamine Food Supplements as defined in Directive 2002/46/EC as a source of folate Monomethylsilanetriol (Organic Silicon) Specified food category Maximum levels of silicon The designation of the novel food on the labelling of the food supplements containing it shall be Organic silicon (monomethylsilanetriol) Food Supplements as defined in Directive 2002/46/EC for adult population (in liquid form) 10,40 mg/day Mycelial extract from Shiitake mushroom (Lentinula edodes) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be extract from the mushroom Lentinula edodes or extract from Shiitake mushroom Bread products 2 ml/100 g Soft drinks 0,5 ml/100 ml Ready prepared meals 2,5 ml per meal Foods based on yoghurt 1,5 ml/100 ml Food supplements as defined in Directive 2002/46/EC 2,5 ml per day dose Noni fruit juice (Morinda citrifolia) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Noni juice or Juice of Morinda citrifolia Pasteurised fruit and fruit nectar based drinks 30 ml with one serving (up to 100 % noni juice) or 20 ml twice a day, not more than 40 ml per day Noni fruit juice powder (Morinda citrifolia) Food supplements as defined in Directive 2002/46/EC 6,6 g/day (equivalent to 30 ml of noni juice) The designation of the novel food on the labelling of the foodstuffs containing it shall be Noni juice powder or Juice powder of Morinda citrifolia Noni fruit puree and concentrate (Morinda citrifolia) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be: For fruit puree: Morinda citrifolia fruit puree or Noni fruit puree For fruit concentrate: Morinda citrifolia fruit concentrate or Noni fruit concentrate Fruit puree Candy/confectionery 45 g/100 g Cereal bars 53 g/100 g Powdered nutritional drink mixes (dry weight) 53 g/100 g Carbonated beverages 11 g/100 g Ice cream & sorbet 31 g/100 g Yoghurt 12 g/100 g Biscuits 53 g/100 g Buns, cakes and pastries 53 g/100 g Breakfast cereals (wholegrain) 88 g/100 g Jams and jellies in accordance with Directive 2001/113/EC 133 g/100 g Based on pre-processing quantity to produce final 100 g product Sweet spreads, fillings and icings 31 g/100 g Savoury sauces, pickles, gravies and condiments 88 g/100 g Food Supplements as defined in Directive 2002/46/EC 26 g/day Fruit concentrate Candy/Confectionery 10 g/100 g Cereal bars 12 g/100 g Powdered nutritional drink mixes (dry weight) 12 g/100 g Carbonated beverages 3 g/100 g Ice cream & sorbet 7 g/100 g Yoghurt 3 g/100 g Biscuits 12 g/100 g Buns, cakes and pastries 12 g/100 g Breakfast cereals (wholegrain) 20 g/100 g Jams and jellies in accordance with Directive 2001/113/EC 30 g/100 g Sweet spreads, fillings and icings 7 g/100 g Savoury sauces, pickles, gravies and condiments 20 g/100 g Food Supplements as defined in Directive 2002/46/EC 6 g/day Noni leaves (Morinda citrifolia) Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Noni leaves or leaves of Morinda citrifolia. 2. Instructions shall be given to the consumer that a cup of infusion should not be prepared with more than 1 g of dried and roasted leaves of Morinda citrifolia. For the preparation of infusions A cup of infusion to be consumed shall not be prepared with more than 1 g of dried and roasted leaves of Morinda citrifolia Noni fruit powder (Morinda citrifolia) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Morinda citrifolia fruit powder or Noni fruit powder Food Supplements as defined in Directive 2002/46/EC 2,4 g per/day Odontella aurita microalgae Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Odontella aurita microalgae Flavoured pasta 1,5 % Fish soups 1 % Marine terrines 0,5 % Broth preparations 1 % Crackers 1,5 % Frozen breaded fish 1,5 % Oil enriched with phytosterols/phytostanols Specified food category Maximum levels of phytosterols/ phytostanols In accordance with Annex III.5 to Regulation (EU) No 1169/2011 Spreadable fats as defined in Annex VII, Part VII and Appendix II, points B and C of Regulation (EU) No 1308/2013, and excluding cooking and frying fats and spreads based on butter or other animal fat 1. The products containing the novel food ingredient shall be presented in such a manner that they can be easily divided into portions that contain either a maximum of 3 g (in case of one portion per day) or a maximum of 1 g (in case of three portions per day) of added phytosterols/phytostanols. 2. The amount of phytosterols/phytostanols added to a container of beverages shall not exceed 3 g. 3. Salad dressings, mayonnaise and spicy sauces shall be packed as single portions. Milk based products, such as products based on semi-skimmed and skimmed milk products, possibly with the addition of fruits and/or cereals, products based on fermented milk such as yoghurt and cheese based products (fat content  ¤ 12 g per 100 g), where possibly the milk fat has been reduced and the fat or protein has been partly or fully replaced by vegetable fat or protein Soya drinks Salad dressings, mayonnaise and spicy sauces Oil extracted from squids Specified food category Maximum levels of DHA and EPA combined The designation of the novel food on the labelling of the foodstuffs containing it shall be Squid oil. Dairy products except milk-based beverages 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Spreadable fat and dressings 600 mg/100 g Breakfast cereals 500 mg/100 g Bakery products (breads and bread rolls) 200 mg/100 g Cereal bars 500 mg/100 g Non-alcoholic beverages (including milk-based beverages) 60 mg/100 ml Food Supplements as defined in Directive 2002/46/EC 3 000 mg/day for general population 450 mg/day for pregnant and lactating women Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products intended Total diet replacement for weight control defined in Regulation (EU) No 609/2013 and meal replacements for weight control 200 mg/meal Pasteurised fruit-based preparations produced using high-pressure treatment Specified food category Maximum levels The wording pasteurised by high-pressure treatment shall be displayed next to the name of the fruit preparations as such and in any product in which it is used Types of fruit: apple, apricot, banana, blackberry, blueberry, cherry, coconut, fig, grape, grapefruit, mandarin, mango, melon, peach, pear, pineapple, prune, raspberry, rhubarb, strawberry Phosphated maize starch Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Phosphated maize starch Baked bakery products 15 % Pasta Breakfast cereals Cereal bars Phosphatidylserine from fish phospholipids Specified food category Maximum levels of phosphatidylserine The designation of the novel food on the labelling of the foodstuffs containing it shall be Fish phosphatidylserine Beverages based on yoghurt 50 mg/100 ml Powders based on milk powders 3 500 mg/100 g (equivalent to 40 mg/100 ml ready to drink) Foods based on yoghurt 80 mg/100 g Cereal bars 350 mg/100 g Chocolate based confectionary 200 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In compliance with Regulation (EU) No 609/2013 Food supplements as defined in Directive 2002/46/EC 300 mg/day Phosphatidylserine from soya phospholipids Specified food category Maximum levels of phosphatidylserine The designation of the novel food on the labelling of the foodstuffs containing it shall be Soya phosphatidylserine Beverages based on yoghurt 50 mg/100 ml Powders based on milk powder 3,5 g/100 g (equivalent to 40 mg/100 ml ready to drink) Foods based on yoghurt 80 mg/100 g Cereal bars 350 mg/100 g Chocolate based confectionary 200 mg/100 g Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In compliance with Regulation (EU) No 609/2013 Phospholipid product containing equal amounts of phosphatidylserine and phosphatidic acid Specified food category Maximum levels of phosphatidylserine The designation of the novel food on the labelling of the foodstuffs containing shall be Soy phosphatidylserine and phosphatidic acid The product is not intended to be marketed to pregnant or breast-feeding women Breakfast cereals 80 mg/100 g Cereal bars 350 mg/100 g Foods based on yogurt 80 mg/100 g Soy-based yogurt-like products 80 mg/100 g Yogurt based-drinks 50 mg/100 g Soy-based yogurt-like drinks 50 mg/100 g Powders based on milk powder 3,5 g/100 g (equivalent to 40 mg/100 ml ready-to drink) Food Supplements as defined in Directive 2002/46/EC 800 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In compliance with Regulation (EU) No 609/2013 Phospholipides from egg yolk Specified food category Maximum levels Not specified Phytoglycogen Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Phytoglycogen Processed foods 25 % Phytosterols/phytostanols Specified food category Maximum levels In accordance with Annex III.5 of Regulation (EU) No 1169/2011 Rice drinks 1. They shall be presented in such a manner that they can be easily divided into portions that contain either a maximum of 3 g (in case of 1 portion/day) or a maximum of 1 g (in case of 3 portions/day) of added phytosterols/phytostanols. The amount of phytosterols/phytostanols added to a container of beverages shall not exceed 3 g. Salad dressings, mayonnaise and spicy sauces shall be packed as single portions Rye bread with flour containing  ¥ 50 % rye (wholemeal rye flour, whole or cracked rye kernels and rye flakes) and  ¤ 30 % wheat; and with  ¤ 4 % added sugar but no fat added. Salad dressings, mayonnaise and spicy sauces. Soya drink Milk type products, such as semi-skimmed and skimmed milk type products, possibly with the addition of fruits and/or cereals, where possibly the milk fat has been reduced, or where milk fat and/or protein has been partly or fully replaced by vegetable fat and/or protein. Products based on fermented milk such as yoghurt and cheese type products (fat content < 12 % per 100 g), where possibly the milk fat has been reduced, or where milk fat and/or protein has been partly or fully replaced by vegetable fat and/or protein Spreadable fats as defined in Annex VII, Part VII and Appendix II, points B and C of Regulation (EU) No 1308/2013, and excluding cooking and frying fats and spreads based on butter or other animal fat. Food Supplements as defined in Directive 2002/46/EC 3 g/day Plum kernel oil Specified food category Maximum levels For frying and as seasoning In line with normal food use of vegetable oils Potato proteins (coagulated) and hydrolysates thereof Not specified The designation of the novel food on the labelling of the foodstuffs containing it shall be Potato protein Prolyl oligopeptidase (enzyme preparation) Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Prolyl oligopeptidase Food Supplements as defined in Directive 2002/46/EC for general adult population 120 PPU/day (2,7 g of enzyme preparation/day) (2 Ã  106 PPI/day) PPU  Prolyl Peptidase Units or Proline Protease Units PPI  Protease Picomole International Protein extract from pig kidneys Specified food category Maximum levels Food Supplements as defined in Directive 2002/46/EC 3 capsules/day; equalizing 12,6 mg pig kidney extract a day Diamine oxidase (DAO) content: 0,9 mg/day (3 capsules with a content of DAO of 0,3 mg/capsule) Food for special medical purposes as defined in Regulation (EU) No 609/2013 Rapeseed oil high in unsaponifiable matter Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Rapeseed oil extract Food Supplements as defined in Directive 2002/46/EC 1,5 g per portion recommended for daily consumption Rapeseed Protein As a vegetable protein source in foods except in infant formula and follow-on formula 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Rapeseed protein. 2. Any foodstuff containing rapeseed protein shall bear a statement that this ingredient may cause allergic reaction to consumers who are allergic to mustard and products thereof. Where relevant, this statement shall appear in close proximity to the list of ingredients. Trans-resveratrol Specified food category Maximum levels 1. The designation of the novel food on the labelling of the food supplements containing it shall be Trans-resveratrol. 2. The labelling of food supplements containing trans-resveratrol shall bear a statement that people using medicines should only consume the product under medical supervision. Food Supplements as defined in Directive 2002/46/EC for adult population (capsule or tablet form) 150 mg/day Trans-resveratrol (microbial source) Specified food category Maximum levels 1. The designation of the novel food on the labelling of the food supplements containing it shall be Trans-resveratrol. 2. The labelling of food supplements containing trans-resveratrol shall bear a statement that people using medicines should only consume the product under medical supervision. Food supplements as defined in Directive 2002/46/EC In line with normal use in food supplements of resveratrol extracted from Japanese knotweed (Fallopia japonica) Rooster comb extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Rooster comb extract or Cockerel comb extract Milk-based drinks 40 mg/100 g or mg/100 ml Milk based fermented drinks 80 mg/100 g or mg/100 ml Yoghurt-type products 65 mg/100 g or mg/100 ml Fromage frais 110 mg/100 g or mg/100 ml Sacha inchi oil from Plukenetia volubilis Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Sacha inchi oil (Plukenetia volubilis) As for linseed oil In line with normal food use of linseed oil Salatrims Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be reduced energy fat (salatrims). 2. There shall be a statement that excessive consumption may lead to gastro-intestinal disturbance. 3. There shall be a statement that the products are not intended for use by children. Bakery products and confectionary Schizochytrium sp. oil rich in DHA and EPA Specified food category Maximum levels of DHA and EPA combined: The designation of the novel food on the labelling of the foodstuffs containing it shall be DHA and EPA-rich oil from the microalgae Schizochytrium sp. Food Supplements as defined in Directive 2002/46/EC for adult population excluding pregnant and lactating women 3 000 mg/day Food Supplements as defined in Directive 2002/46/EC for pregnant and lactating women 450 mg/day Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Milk-based drinks and similar products intended for young children 200 mg/100 g Processed cereal based food and baby food for infants and young children as defined in Regulation (EU) No 609/2013 Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Bakery Products (Breads, Rolls and Sweet Biscuits) 200 mg/100 g Breakfast Cereals 500 mg/100 g Cooking Fats 360 mg/100 g Dairy Analogues except drinks 600 mg/100 g for cheese; 200 mg/100 g for soy and imitation milk products (excluding drinks) Dairy Products except milk-based drinks 600 mg/100 g for cheese; 200 mg/100 g for milk products (including milk, fromage frais and yoghurt products; excluding drinks) Non-alcoholic Beverages (including dairy analogue and milk-based drinks) 80 mg/100 g Cereal/Nutrition Bars 500 mg/100 g Spreadable Fats and Dressings 600 mg/100 g Schizochytrium sp. (ATCC PTA-9695) oil Specified food category Maximum levels of DHA The designation of the novel food on the labelling of the foodstuffs containing it shall be Oil from the microalgae Schizochytrium sp. (ATCC PTA-9695) Dairy products except milk-based drinks 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Spreadable fats and dressings 600 mg/100 g Breakfast cereals 500 mg/100 g Food Supplements as defined in Directive 2002/46/EC 250 mg DHA/day for general population 450 mg DHA/day for pregnant and lactating women Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Milk-based drinks and similar products intended for young children 200 mg/100 g Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Bakery products (breads,rolls, and, sweet biscuits) 200 mg/100 g Cereal bars 500 mg/100 g Cooking fats 360 mg/100 g Non-alcoholic beverages (including dairy analogue and milk-based drinks) 80 mg/100 ml Infant formula and follow-on formula as defined in Regulation (EU) No 609/2013 In accordance with Regulation (EU) No 609/2013 Processed cereal-based foods and baby foods for infants and young children as defined in Regulation (EU) No 609/2013 200 mg/100 g Schizochytrium sp. oil Specified food category Maximum levels of DHA The designation of the novel food on the labelling of the foodstuffs containing it shall be Oil from the microalgae Schizochytrium sp. Dairy products except milk-based drinks 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Spreadable fats and dressings 600 mg/100 g Breakfast cereals 500 mg/100 g Food Supplements as defined in Directive 2002/46/EC 250 mg DHA/day for general population 450 mg DHA/day for pregnant and lactating women Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Milk-based drinks and similar products intended for young children 200 mg/100 g Processed cereal-based foods and baby foods for infants and young children as defined in Regulation (EU) No 609/2013 Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Bakery products (breads, rolls and sweet biscuits) 200 mg/100 g Cereal bars 500 mg/100 g Cooking fats 360 mg/100 g Non-alcoholic beverages (including dairy analogue and milk-based drinks) 80 mg/100 ml Schizochytrium sp. (T18) oil Specified food category Maximum levels of DHA The designation of the novel food on the labelling of the foodstuffs containing it shall be Oil from the microalgae Schizochytrium sp. Dairy products except milk-based drinks 200 mg/100 g or for cheese products 600 mg/100 g Dairy analogues except drinks 200 mg/100 g or for analogues to cheese products 600 mg/100 g Spreadable fats and dressings 600 mg/100 g Breakfast cereals 500 mg/100 g Food Supplements as defined in Directive 2002/46/EC 250 mg DHA/day for general population 450 mg DHA/day for pregnant and lactating women Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 and meal replacements for weight control 250 mg/meal Milk-based drinks and similar products intended for young children 200 mg/100 g Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Foods bearing statements on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Foods for special medical purposes as defined in Regulation (EU) No 609/2013 In accordance with the particular nutritional requirements of the persons for whom the products are intended Bakery products (breads, rolls and, sweet biscuits) 200 mg/100 g Cereal bars 500 mg/100 g Cooking fats 360 mg/100 g Non-alcoholic beverages (including dairy analogue and milk-based drinks) 80 mg/100 ml Infant formula and follow-on formula as defined in Regulation (EU) No 609/2013 In accordance with Regulation (EU) No 609/2013 Processed cereal-based foods and baby foods for infants and young children as defined in Regulation (EU) No 609/2013 200 mg/100 g Fermented soybean extract Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Fermented soybean extract. 2. The labelling of food supplements containing fermented soybean extract shall bear a statement that persons taking medication should only consume the product under medical supervision. Food Supplements as defined in Directive 2002/46/EC (capsules, tablets or powder form) intended for the adult population, excluding pregnant and lactating women 100 mg/day Spermidine-rich wheat germ extract (Triticum aestivum) Specified food category Maximum levels The designation of the novel food on the labelling of the food supplements containing it shall be spermidine-rich wheat germ extract Food Supplements as defined in Directive 2002/46/EC intended for the adult population, excluding pregnant and lactating women Equivalent of max. 6 mg/day spermidine Sucromalt Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Sucromalt. 2. The designation of the novel food on the labelling shall be accompanied by indication that the product is a source of glucose and fructose. Not specified Sugar cane fibre Specified food category Maximum levels Bread 8 % Bakery goods 5 % Meat and muscle products 3 % Seasonings and spices 3 % Grated cheeses 2 % Special diet foods 5 % Sauces 2 % Beverages 5 % Sunflower oil extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Sunflower oil extract Food Supplements as defined in Directive 2002/46/EC 1,1 g/day Dried Tetraselmis chuii microalgae Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Dried microalgae Tetraselmis chuii or Dried microalgae T. chuii Food supplements containing dried microalgae Tetraselmis chuii shall bear the following statement: Contains negligible amounts of iodine Sauces 20 % or 250mg/day Special salts 1 % Condiment 250 mg/day Food Supplements as defined in Directive 2002/46/EC 250 mg/day Therapon barcoo/Scortum Intended use identical to that of the salmon, namely the preparation of culinary fish products and dishes, including cooked, raw, smoked and baked fish products D-Tagatose Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be D-Tagatose. 2. The labelling of any product where the level of D-Tagatose exceeds 15 g per serving and all beverages containing greater than 1 % D-Tagatose (as consumed) shall bear a statement excessive consumption may produce laxative effects. Not specified Taxifolin-rich extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be taxifolin-rich extract. Food Supplements as defined in Directive 2002/46/EC intended for the general population, excluding infants, young children, children and adolescents younger than 14 years 100 mg/day Trehalose Specified food category Maximum levels 1. The designation of the novel food on the labelling of the foodstuffs containing it shall be Trehalose and shall be displayed on the labelling of the product as such or in the list of ingredients of foodstuffs containing it. 2. The designation of the novel food on the labelling shall be accompanied by indication that the Trehalose is a source of glucose. Not specified UV-treated mushrooms (Agaricus bisporus) Specified food category Maximum levels of vitamin D2 Mushrooms (Agaricus bisporus) 10 Ã ¼g of vitamin D2/100 g fresh weight 1. The designation on the label of the novel food as such or of the foodstuffs containing it shall be UV-treated mushrooms (Agaricus bisporus). 2. The designation on the label of the novel food as such or of the foodstuffs containing it shall be accompanied by indication that a controlled light treatment was used to increase vitamin D levels or UV treatment was used to increase vitamin D2 levels. UV-treated bakers yeast (Saccharomyces cerevisiae) Specified food category Maximum levels of vitamin D2 The designation of the novel food on the labelling of the foodstuffs containing it shall be Vitamin D yeast or Vitamin D2 yeast Yeast-leavened breads and rolls 5 Ã ¼g of vitamin D2/100 g Yeast-leavened fine bakery wares 5 Ã ¼g of vitamin D2/100 g Food Supplements as defined in Directive 2002/46/EC 5 Ã ¼g of vitamin D2/day UV-treated bread Specified food category Maximum levels of vitamin D2 The designation on the label of the novel food shall be accompanied by contains vitamin D produced by UV-treatment Yeast leavened bread and rolls (without toppings) 3 Ã ¼g vitamin D2/100 g UV-treated milk Specified food category Maximum levels of vitamin D3 1. The designation on the label of the novel food shall be UV-treated. 2. Where UV-treated milk contains an amount of vitamin D that is considered significant in accordance with Point 2 of Part A of Annex XIII to Regulation (EU) No 1169/2011 of the European Parliament and of the Council, the designation for the labelling shall be accompanied by contains vitamin D produced by UV-treatment or milk containing vitamin D resulting from UV-treatment. Pasteurised whole milk as defined in Regulation (EU) No 1308/2013 to be consumed as such 5-32 Ã ¼g/kg for general population excluding infants Pasteurised semi-skimmed milk as defined in Regulation (EU) No 1308/2013 to be consumed as such 1-15 Ã ¼g/kg for general population excluding infants Vitamin K2 (menaquinone) To be used in compliance with Directive 2002/46/EC, Regulation (EU) No 609/2013 and/or Regulation (EC) No 1925/2006 The designation of the novel food on the labelling of the foodstuffs containing it shall be Menaquinone or Vitamin K2 Wheat bran extract Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Wheat bran extract The Wheat Bran Extract may not be introduced onto the market as a food supplement or food supplement ingredient. Nor may it be added to infant formula. Beer and substitutes 0,4 g/100 g Ready to eat cereals 9 g/100 g Dairy products 2,4 g/100 g Fruit and vegetable juices 0,6 g/100 g Soft drinks 0,6 g/100 g Meat preparations 2 g/100 g Yeast beta-glucans Specified food category Maximum levels of pure beta-glucans from yeast (Saccharomyces cervisiae) The designation of the novel food on the labelling of the foodstuffs containing it shall be Yeast (Saccharomyces cerevisiae) beta-glucans Food supplements as defined in Directive 2002/46/EC, excluding food supplements for infants and young children 1,275 g/day for children older than 12 years and general adult population 0,675 g/day for children younger than 12 years Total diet replacement for weight control as defined in Regulation (EU) No 609/2013 1,275 g/day Food for special medical purposes as defined in Regulation (EU) No 609/2013, excluding food for special medical purposes intended for infants and young children 1,275 g/day Beverages based on fruit and/or vegetable juices including concentrate and dehydrated juices 1,3 g/kg Fruit-flavoured drinks 0,8 g/kg Cocoa beverages preparation powder 38,3 g/kg (powder) Other beverages 0,8 g/kg (ready to drink) 7 g/kg (powder) Cereal bars 6 g/kg Breakfast cereals 15,3 g/kg Wholegrain and high fibre instant hot breakfast cereals 1,5 g/kg Cookie-type biscuits 6,7 g/kg Cracker-type biscuits 6,7 g/kg Milk based beverages 3,8 g/kg Fermented milk products 3,8 g/kg Milk product analogues 3,8 g/kg Dried milk/milk powder 25,5 g/kg Soups and soup mixes 0,9 g/kg (ready to eat) 1,8 g/kg (condensed) 6,3 g/kg (powder) Chocolate and confectionery 4 g/kg Protein bars and powders 19,1 g/kg Jam, marmalade and other fruit spreads 11,3 g/kg Zeaxanthin Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be synthetic zeaxanthin Food Supplements as defined in Directive 2002/46/EC 2 mg/day Zinc L-pidolate Specified food category Maximum levels The designation of the novel food on the labelling of the foodstuffs containing it shall be Zinc L-pidolate Foods covered by Regulation (EU) No 609/2013 3 g/day Milk based drinks and similar products intended for young children Meal replacement for weight control Foods intended to meet the expenditure of intense muscular effort, especially for sportsmen Food bearing statement on the absence or reduced presence of gluten in accordance with the requirements of Commission Implementing Regulation (EU) No 828/2014 Food Supplements as defined in Directive 2002/46/EC Table 2: Specifications Authorised Novel Food Specifications N-Acetyl-D-neuraminic acid Description: N-Acetyl-D-neuraminic acid is a white to off-white crystalline powder Definition: Chemical name: IUPAC names: N-Acetyl-D-neuraminic acid (dihydrate) 5-Acetamido-3,5-dideoxy-D-glycero-D-galacto-non-2-ulopyranosonic acid (dihydrate) Synonyms: Sialic acid (dihydrate) Chemical formula: C11H19NO9 (acid) C11H23NO11 (C11H19NO9 * 2H2O) (dihydrate) Molecular mass: 309,3 Da (acid) 345,3 (309,3 + 36,0) (dihydrate) CAS No.: 131-48-6 (free acid) 50795-27-2 (dihydrate) Specifications: Description: white to off-white crystalline powder pH (20 °C, 5 % solution): 1,7  2,5 N-Acetyl-D-neuraminic acid (dihydrate): > 97,0 % Water (dihydrate calculates to 10,4 %):  ¤ 12,5 % (w/w) Ash, sulphated: < 0,2 % (w/w) Acetic acid (as free acid and/or sodium acetate): < 0,5 % (w/w) Heavy Metals: Iron: < 20,0 mg/kg Lead: < 0,1 mg/kg Residual proteins: < 0,01 % (w/w) Residual solvents: 2-Propanol: < 0,1 % (w/w) Acetone: < 0,1 % (w/w) Ethyl acetate: < 0,1 % (w/w) Microbiological criteria: Salmonella: Absence in 25 g Aerobic mesophilic total count:< 500 CFU/g Enterobacteriaceae: Absence in 10 g Cronobacter (Enterobacter) sakazakii: Absence in 10 g Listeria monocytogenes: Absence in 25 g Bacillus cereus: < 50 CFU/g Yeasts: < 10 CFU/g Moulds: < 10 CFU/g Residual endotoxins: < 10 EU/mg CFU: Colony Forming Units; EU: Endotoxin Units. Adansonia digitata (Baobab) dried fruit pulp Description/Definition: The Baobab (Adansonia digitata) fruits are harvested from trees. The hard shells are cracked open and the pulp is separated from the seeds and the shell. This is milled, separated into coarse and fine lots (particle size 3 to 600 Ã ¼) and then packaged. Typical nutritional components: Moisture (loss on drying) (g/100 g): 4,5-13,7 Protein (g/100 g): 1,8-9,3 Fat (g/100 g): 0-1,6 Total carbohydrate (g/100 g): 76,3-89,5 Total sugars (as glucose): 15,2-36,5 Sodium (mg/100 g): 0,1-25,2 Analytical specifications: Foreign matter: Not more than 0,2 % Moisture (loss on drying) (g/100 g): 4,5-13,7 Ash (g/100 g): 3,8-6,6 Ajuga reptans extract from cell cultures Description/Definition: Hydroalcoholic extract from Ajuga reptans L. tissue cultures which is substantially equivalent to extracts from flowering aerial parts of Ajuga reptans obtained by traditional cultures. L-Alanyl-L-Glutamine Description/Definition: L-Alanyl-L-Glutamine is produced by fermentation with a genetically modified strain of Escherichia coli. During the fermentation process, the ingredient is secreted into the growth medium from which it is subsequently separated and purified to a concentration of > 98 %. Appearance: White crystalline powder Purity: > 98 % Infrared spectroscopy: Conformity with ref. standard Appearance of solution: Colourless and clear Assay (dry basis): 98-102 % Related substances (each):  ¤ 0,2 % Residue on ignition:  ¤ 0,1 % Loss on drying:  ¤ 0,5 % Optical rotation: +9,0 - +11,0o pH (1 %; H2O): 5,0-6,0 Ammonium (NH4):  ¤ 0,020 % Chloride (Cl):  ¤ 0,020 % Sulphate (SO4):  ¤ 0,020 % Microbiological criteria: Escherichia coli: Absence/g Algal oil from the microalgae Ulkenia sp. Description/Definition: Oil from the micro-algae Ulkenia sp. Acid value:  ¤ 0,5 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq/kg oil Moisture and volatiles:  ¤ 0,05 % Unsaponifiables:  ¤ 4,5 % Trans-fatty acids:  ¤ 1,0 % DHA content:  ¥ 32 % Allanblackia seed oil Description/Definition: Allanblackia seed oil is obtained from the seeds of the allanblackia species: A. floribunda (synonymous with A. parviflora) and A. stuhlmannii. Composition of fatty acids: Lauric acid (C12:0): < 1,0 % Myristic acid (C14:0): < 1,0 % Palmitic acid (C16:0): < 2,0 % Palmitoleic acid (C16:1): < 1,0 % Stearic acid (C18:0): 45-58 % Oleic acid (C18:1): 40-51 % Linoleic acid (C18:2): < 1,0 % Ã ³-Linolenic acid (C18:3): < 1,0 % Arachidic acid (C20:0): < 1,0 % Free fatty acids: max 0,1 % Characteristics: Trans fatty acids: max 0,5 % Peroxide value (PV): max 0,8 meq/kg Iodine value: < 46 g/100 g Unsaponifiable matter: max 1,0 % Saponification value: 185-198 mg KOH/g Aloe macroclada Baker leaf extract Description/Definition: Powdered gel extract derived from the leaves of Aloe macroclada Baker which is substantially equivalent to the same gel derived from Aloe vera (L.) Burm.f. leaves. Ash: 25 % Dietary fibres: 28,6 % Fat: 2,7 % Moisture: 4,7 % Polysaccharides: 9,5 % Protein: 1,63 % Glucose: 8,9 % Antarctic Krill oil from Euphausia superba Description/Definition: To produce lipid extract from Antarctic Krill (Euphausia superba) deep-frozen crushed krill or dried krill meal is subjected to lipid extraction with an approved extraction solvent (under Directive 2009/32/EC). Proteins and krill material are removed from the lipid extract by filtration. The extraction solvents and residual water are removed by evaporation. Saponification value:  ¤ 230 mg KOH/g Peroxide value (PV):  ¤ 3 meq O 2/kg oil Oxidative stability: All food products containing Antarctic Krill oil from Euphausia superba should demonstrate oxidative stability by appropriate and recognised national/international test methodology (e.g. AOAC). Moisture and volatiles:  ¤ 3 % or 0,6 expressed as water activity at 25 °C Phospholipids: 35-50 % Trans-fatty acids:  ¤ 1 % EPA (eicosapentaenoic acid):  ¥ 9 % DHA (docosahexaenoic acid):  ¥ 5 % Antarctic Krill oil rich in phospholipids from Euphausia superba Description/Definition: Oil rich in phospholipids is produced from Antarctic krill (Euphausia superba) by repeated solvent washings with an approved solvent (under Directive 2009/32/EC) to increase phospholipid content of the oil. Solvents are removed from the final product by evaporation. Saponification value:  ¤ 230 mg KOH/g Peroxide value (PV):  ¤ 3 meq O2/kg oil Moisture and volatiles:  ¤ 3 % or 0,6 expressed as water activity at 25 °C Phospholipids:  ¥ 60 % Trans-fatty acids:  ¤ 1 % EPA (eicosapentaenoic acid):  ¥ 9 % DHA (docosahexaenoic acid):  ¥ 5 % Arachidonic acid-rich oil from the fungus Mortierella alpina Description/Definition: The clear yellow arachidonic acid-rich oil is obtained by fermentation of the non-genetically modified strains IS-4, I49-N18, FJRK-MA01 and CBS 210.32 of the fungus Mortierella alpina using a suitable liquid. The oil is then extracted from the biomass and purified. Arachidonic acid:  ¥ 40 % by weight of the total fatty acid content Free fatty acids:  ¤ 0,45 % of the total fatty acid content Trans fatty acids:  ¤ 0,5 % of the total fatty acid content Unsaponifiable matter:  ¤ 1,5 % Peroxide value (PV):  ¤ 5 meq/kg Anisidin value:  ¤ 20 Acid value:  ¤ 1,0 KOH/g Moisture:  ¤ 0,5 % Argan oil from Argania spinosa Description/Definition: Argan oil is the oil obtained by cold pressing of the almond like kernels of the fruits of Argania spinosa (L.) Skeels. Kernels may be roasted prior to pressing, but with no direct contact with a flame. Composition: Palmitic acid (C16:0): 12-15 % Stearic acid (C18:0): 5-7 % Oleic acid (C18:1): 43-50 % Linoleic acid (C18:2): 29-36 % Unsaponifiable matter: 0,3-2 % Total sterols: 100-500 mg/100 g Total tocopherols: 16-90 mg/100 g Oleic acidity: 0,2-1,5 % Peroxide value (PV): < 10 meq O2/kg Astaxanthin-rich oleoresin from Haematococcus pluvialis algae Description/Definition: Astaxanthin is a carotenoid produced by Haematococcus pluvialis algae. Production methods for the growth of the algae are variable; using either closed systems exposed to sunlight or strictly controlled illuminated light; alternatively open ponds may be used. The algal cells are harvested and dried; the oleoresin is extracted using either super critical CO2 or a solvent (ethyl acetate). The Astaxanthin is diluted and standardized to 2,5 %, 5,0 %, 7,0 %, 10 %, 15 % or 20 % using olive oil, safflower oil, Sunflower oil or MCT (Medium Chain Triglycerides). Composition of the Oleoresin: Fat: 42,2- 99 % Protein: 0,3-4,4 % Carbohydrate: 0-52,8 % Fibre: < 1,0 % Ash: 0,0-4,2 % Specification of Carotenoids w/w% Total Astaxanthins: 2,9-11,1 % 9-cis-astaxanthin: 0,3-17,3 % 13-cis-astaxanthin: 0,2-7,0 % Astaxanthin monoesters: 79,8-91,5 % Astaxanthin diesters: 0,16-19,0 % Ã -Carotene: 0,01-0,3 % Lutein: 0-1,8 % Canthaxanthin: 0-1,30 % Microbiological criteria: Total aerobic bacteria: < 3 000 CFU/g Yeast and Moulds: < 100 CFU/g Coliforms: < 10 CFU/g E. coli: Negative Salmonella: Negative Staphylococcus: Negative Basil seeds (Ocimum basilicum) Description/Definition: Basil (Ocimum basilicum L.) belongs to the family Lamiaceae within the order Lamiales. Post-harvest the seeds are cleaned mechanically. Flowers, leaves and other parts of the plant are removed. Highest level of purity of Basil seeds has to be ensured by filtering (optical, mechanical). Production process of fruit juice and fruit/vegetable blend beverages containing Basil seeds (Ocimum basilicum L.) includes seed pre-hydration and pasteurisation steps. Microbiological controls and monitoring systems are in place. Dry Matter: 94,1 % Protein: 20,7 % Fat: 24,4 % Carbohydrate: 1,7 % Dietary Fibre: 40,5 % (Method: AOAC 958,29) Ash: 6,78 % Fermented black bean extract Description/Definition: Fermented black bean extract (Touchi extract) is a fine light-brown protein-rich powder obtained by water extraction of small soybeans (Glycine max (L.) Merr.) fermented with Aspergillus oryzae. The extract contains an Ã ±-glucosidase inhibitor. Characteristics: Fat:  ¤ 1,0 % Protein:  ¥ 55 % Water:  ¤ 7,0 % Ash:  ¤ 10 % Carbohydrate:  ¥ 20 % Ã ±-glucosidase inhibitory activity: IC50 min 0,025 mg/ml Soy isoflavone:  ¤ 0,3 g/100 g Bovine lactoferrin Description/Definition: Bovine lactoferrin is a protein that occurs naturally in cows milk. It is an iron-binding glycoprotein of approximately 77 kDa and consists of a single polypeptide chain of 689 amino acids. Production process: Bovine lactoferrin is isolated from skimmed milk or cheese whey via ion exchange and subsequent ultra-filtration steps. Finally, it is dried by freeze drying or spraying and the large particles are sieved out. It is a virtually odourless, light pinkish powder. Physical-Chemical properties of Bovine lactoferrin: Moisture: < 4,5 % Ash: < 1,5 % Arsenic: < 2,0 mg/kg Iron: < 350 mg/kg Protein: > 93 % of which bovine lactoferrin: > 95 % of which other proteins: < 5,0 % pH (2 % solution, 20 °C): 5,2-7,2 Solubility (2 % solution, 20 °C): complete Buglossoides arvensis seed oil Description/Definition: Refined Buglossoides oil is extracted from the seeds of Buglossoides arvensis (L.) I.M.Johnst Alpha-linolenic acid:  ¥ 35 % w/w of total fatty acids Stearidonic acid:  ¥ 15 % w/w of total fatty acids Linoleic acid:  ¥ 8,0 % w/w of total fatty acids Trans fatty acids:  ¤ 2,0 % w/w of total fatty acids Acid value:  ¤ 0,6 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq O2/kg Unsaponifiable content:  ¤ 2,0 % Protein content (total nitrogen):  ¤ 10 Ã ¼g/ml Pyrrolizidine alkaloids: Not detectable with a detection limit of 4,0 Ã ¼g/kg Calanus finmarchicus oil Description/Definition: The novel food is ruby coloured, slightly viscous oil with a slight shellfish odour extracted from the crustacean (marine zooplankton) Calanus finmarchicus. The ingredient consists primarily of wax esters (> 85 %) with minor amounts of triglycerides and other neutral lipids. Specifications: Water: < 1,0 % Wax esters: > 85 % Total fatty acids: > 46 % Eicosapentaenoic acid (EPA): > 3,0 % Docosahexaenoic acid (DHA): > 4,0 % Total fatty alcohols: > 28 % C20:1 n-9 fatty alcohol: > 9,0 % C22:1 n-11 fatty alcohol: > 12 % Trans fatty acids: < 1,0 % Astaxanthinesters: < 0,1 % Peroxide value (PV): < 3,0 meq. O2/kg Chewing gum base (monomethoxypolyethylene glycol) Description/Definition: The novel food ingredient is a synthetic polymer (Patent number WO2006016179). It consists of branched polymers of monomethoxypolyethylene glycol (MPEG) grafted onto polyisoprene-graft-maleic anhydride (PIP-g-MA), and unreacted MPEG (less than 35 % by weight). White to off-white colour. CAS No.: 1246080-53-4 Characteristics: Moisture: < 5,0 % Aluminium: < 3,0 mg/kg Lithium: < 0,5 mg/kg Nickel: < 0,5 mg/kg Residual anhydride: < 15 Ã ¼mol/g Polydispersity index: < 1,4 Isoprene: < 0,05 mg/kg Ethylene oxide: < 0,2 mg/kg Free maleic anhydride: < 0,1 % Total oligomeres (less than 1 000 Dalton):  ¤ 50 mg/kg Ethylene glycol: < 200 mg/kg Diethylene glycol: < 30 mg/kg Monoethylene glycol methyl ether: < 3,0 mg/kg Diethylene glycol methyl ether: < 4,0 mg/kg Triethylene glycol methyl ether: < 7,0 mg/kg 1,4-Dioxane: < 2,0 mg/kg Formaldehyde: < 10 mg/kg Chewing gum base (Methyl vinyl ether-maleic anhydride copolymer) Description/Definition: Methyl vinyl ether-maleic anhydride copolymer is an anhydrous copolymer of methyl vinyl ether and maleic anhydride. Free-flowing, white to white-off powder CAS No: 9011-16-9 Purity: Assay value: At least 99,5 % in dry matter Specific viscosity (1 % MEK): 2-10 Residual methyl vinyl ether:  ¤ 150 ppm Residual maleic anhydride:  ¤ 250 ppm Acetaldehyde:  ¤ 500 ppm Methanol:  ¤ 500 ppm Dilauroyl peroxide:  ¤ 15 ppm Total heavy metals:  ¤ 10 ppm Microbiological criteria: Total aerobic plate count:  ¤ 500 CFU/g Mould/yeast:  ¤ 500 CFU/g Escherichia coli: Negative to test Salmonella: Negative to test Staphylococcus aureus: Negative to test Pseudomonas aeruginosa: Negative to test Chia oil from Salvia hispanica Description/Definition: Chia oil is produced from Chia (Salvia hispanica L.) seeds (99,9 % pure) by cold pressing. No solvents are used and, once pressed, the oil is held in decantation tanks and a filtration process employed to remove impurities. It can also be produced by extraction with supercritical CO2. Production process: Produced by cold pressing. No solvents are used and, once pressed, the oil is held in decantation tanks and a filtration process employed to remove impurities. Acidity expressed as oleic acid:  ¤ 2,0 % Peroxide value (PV):  ¤ 10 meq/kg Insoluble impurities:  ¤ 0,05 % Alpha linolenic acid:  ¥ 60 % Linoleic acid: 15-20 % Chia seeds (Salvia hispanica) Description/Definition: Chia (Salvia hispanica L.) is a summer annual herbaceous plant belonging to the Labiatae family. Post-harvest the seeds are cleaned mechanically. Flowers, leaves and other parts of the plant are removed. Dry matter: 90-97 % Protein: 15-26 % Fat: 18-39 % Carbohydrate (*): 18-43 % Crude Fibre(**): 18-43 % Ash: 3-7 % (*) Carbohydrates include the fibre value (**) Crude fibre is the part of fibre made mainly of indigestible cellulose, pentosans and lignin Production process: Production process of fruit juices and fruit juice blends beverages, containing Chia seeds, includes seed pre-hydration and pasteurisation steps. Microbiological controls and monitoring systems are in place. Chitin-glucan from Aspergillus niger Description/Definition: Chitin-glucan is obtained from the mycelium of Aspergillus niger; it is a slightly yellow, odourless, free-flowing powder. It has a dry matter content of 90 % or more. Chitin-glucan is composed largely of two polysaccharides:  chitin, composed of repeating units of N-acetyl-D-glucosamine (CAS No: 1398-61-4),  beta (1, 3)-glucan, composed of repeating units of D-glucose (CAS No: 9041-22-9). Loss on drying:  ¤ 10 % Chitin-glucan:  ¥ 90 % Ratio of chitin to glucan: 30:70 to 60:40 Ash:  ¤ 3,0 % Lipids:  ¤ 1,0 % Proteins:  ¤ 6,0 % Chitin-glucan complex from Fomes fomentarius Description/Definition: Chitin-glucan complex is obtained from the cell walls of the fruit bodies of the fungus Fomes fomentarius. It consists primarily of two polysaccharides:  Chitin, composed of repeating units of N-acetyl-D-glucosamine (CAS No: 1398-61-4);  Beta-(1,3)(1,6)-D-glucan, composed of repeating units of D-glucose (CAS No: 9041-22-9). The production process consists of several steps, including: cleaning, reduction in size and grinding, softening in water and heating in an alkaline solution, washing, drying. No hydrolysis is applied during the production process. Appearance: Powder, odourless, flavourless, brown Purity: Moisture:  ¤ 15 % Ash:  ¤ 3,0 % Chitin-glucan:  ¥ 90 % Ratio of chitin to glucan: 70:20 Total carbohydrates, excluding glucans:  ¤ 0,1 % Proteins:  ¤ 2,0 % Lipids:  ¤ 1,0 % Melanins:  ¤ 8,3 % Additives: None pH: 6,7-7,5 Heavy metals: Lead (ppm):  ¤ 1,00 Cadmium (ppm):  ¤ 1,00 Mercury (ppm):  ¤ 0,03 Arsenic (ppm):  ¤ 0,20 Microbiological criteria: Total mesophilic bacteria:  ¤ 103/g Yeast and moulds:  ¤ 103/g Coliforms at 30 °C:  ¤ 103/g E. coli:  ¤ 10/g Salmonella and other pathogenic bacteria: Absence/25 g Chitosan extract from fungi (Agaricus bisporus; Aspergillus niger) Description/Definition: The chitosan extract (containing mainly poly(D-glucosamine)) is obtained from stems of Agaricus bisporus or from the mycelium of Aspergillus niger. The patented production process consists of several steps, including: extraction and deacetylation (hydrolysis) in alkaline medium, solubilisation in acidic medium, precipitation in alkaline medium, washing and drying. Synonym: Poly(D-glucosamine) Chitosan CAS number: 9012-76-4 Chitosan formula: (C6H11NO4)n Appearance: fine free-flowing powder Aspect: Off white to slightly brownish Odour: Odourless Purity: Chitosan content (% w/w dry weight):  ¥ 85 Glucan content (% w/w dry weight):  ¤ 15 Loss on drying (% w/w dry weight):  ¤ 10 Viscosity (1 % in 1 % acetic acid): 1-15 Degree of acetylation (in % mol/wet weight): 0-30 Viscosity (1 % in 1 % acetic acid) (mPa.s): 1-14 for chitosan from Aspergillus niger; 12-25 for chitin from Agaricus bisporus Ash (% w/w dry weight):  ¤ 3,0 Proteins (% w/w dry weight):  ¤ 2,0 Particle size: > 100 nm Tapped density (g/cm3): 0,7-1,0 Fat binding capacity 800 Ã  (w/w wet weight): pass Heavy metals: Mercury (ppm):  ¤ 0,1 Lead (ppm):  ¤ 1,0 Arsenic (ppm):  ¤ 1,0 Cadmium (ppm):  ¤ 0,5 Microbiological criteria: Aerobic count (CFU/g):  ¤ 103 Yeast and mould count (CFU/g):  ¤ 103 Escherichia coli (CFU/g):  ¤ 10 Enterobacteriaceae (CFU/g):  ¤ 10 Salmonella: Absence/25g Listeria monocytogenes: Absence/25g Chondroitin sulphate Description/Definition: Chondroitin sulphate (sodium salt) is a biosynthetic product. It is obtained by chemical sulphation of chondroitin derived from fermentation by the bacterium Escherichia coli O5:K4:H4 strain U1-41 (ATCC 23502). Chondroitin sulphate (sodium salt) (% dry basis): 95-105 MWw (weight avg.) (kDa): 5-12 MWn (number avg.) (kDa): 4-11 Dispersity (wh/w0,05):  ¤ 0,7 Sulphation pattern (Ã Di-6S) (%):  ¤ 85 Loss on drying (%) (105 °C to constant weight):  ¤ 10,0 Residue on ignition (% dry basis): 20-30 Protein (% dry basis):  ¤ 0,5 Endotoxins (EU/mg):  ¤ 100 Total organic impurities (mg/kg):  ¤ 50 Chromium Picolinate Description/Definition: Chromium picolinate is a reddish free-flowing powder, slightly soluble in water at pH 7. The salt is also soluble in polar organic solvents. Chemical name: tris(2pyridinecarboxylato-N,O)chromium(III) or 2-pyridinecarboxylic acid chromium(III) salt CAS No.: 14639-25-9 Chemical formula: Cr(C6H4NO2)3 Chemical characteristics: Chromium Picolinate:  ¥ 95 % Chromium (III): 12-13 % Chromium (VI): not detected Water:  ¤ 4,0 % Cistus incanus L. Pandalis herb Description: Cistus incanus L. Pandalis herb; species belonging to the Cistaceae family and native to the Mediterranean region, Chalkidiki Peninsula. Composition: Moisture: 9 10 g/100 g herbs Protein: 6,1 g/100 g herbs Fat: 1,6 g/100 g herbs Carbohydrates: 50,1 g/100 g herbs Fiber: 27,1 g/100 g herbs Minerals: 4,4 g/100 g herbs Sodium: 0,18 g Potassium: 0,75 g Magnesium: 0,24 g Calcium: 1,0 g Iron: 65 mg Vitamin B1: 3,0 Ã ¼g Vitamin B2: 30 Ã ¼g Vitamin B6: 54 Ã ¼g Vitamin C: 28 mg Vitamin A: less than 0,1 mg Vitamin E: 40 50 mg Alpha-Tocopherol: 20 50 mg Beta and Gamma-Tocopherols: 2 15 mg Delta-Tocopherol: 0,1 2 mg Citicoline Description/Definition: Citicoline is produced by a microbial process. Citicoline is composed of cytosine, ribose, pyrophosphate and choline. White crystalline powder Chemical name: Choline cytidine 5 ²-pyrophosphate, Cytidine 5 ²-(trihydrogen diphosphate) P-[2-(trimethylammonio)ethyl]ester inner salt Chemical formula: C14H26N4O11P2 Molecular weight: 488,32 g/mol CAS No.: 987-78-0 pH (sample solution of 1 %): 2,5-3,5 Purity: Assay value:  ¥ 98 % of dry matter Loss on drying (100 °C for 4 hours):  ¤ 5,0 % Ammonium:  ¤ 0,05 % Arsenic: Not more than 2 ppm Free phosphoric acids:  ¤ 0,1 % 5 ²-Cytidylic acid:  ¤ 1,0 % Microbiological criteria: Total plate count:  ¤ 103 CFU/g Yeast and moulds:  ¤ 102 CFU/g Escherichia coli: Absence in 1 g Clostridium butyricum Description/Definition: Clostridium butyricum (CBM-588) is a Gram-positive, spore-forming, obligate anaerobic, non-pathogenic, non-genetically modified bacterium. Depository number FERM BP-2789 Microbiological criteria: Total viable aerobic count:  ¤ 103 CFU/g Escherichia coli: Not detected in 1 g Staphylococcus aureus: Not detected in 1 g Pseudomonas aeruginosa: Not detected in 1 g Yeast and moulds:  ¤ 102 CFU/g Extract of defatted cocoa powder Cocoa (Theobroma cacao L.) Extract Appearance: Dark brown powder free of visible impurities Physical and chemical properties: Polyphenol content: Min 55,0 % GAE Theobromine content: Max 10,0 % Ash content: Max 5,0 % Moisture content: Max 8,0 % Bulk density: 0,40-0,55 g/cm3 pH: 5,0-6,5 Residual solvent: Max 500 ppm Low fat cocoa extract Low fat Cocoa (Theobroma cacao L.) extract Appearance: Dark red to purple powder Cocoa extract, concentrate: Min 99 % Silicon dioxide (technological aid): Max 1,0 % Cocoa flavanols: Min. 300 mg/g  Epicatechin: Min. 45 mg/g Loss on drying: Max. 5,0 % Coriander seed oil from Coriandrum sativum Description/Definition: Coriander seed oil is an oil containing glycerides of fatty acids that is produced from the seeds of the coriander plant Coriandrum sativum L. Slight yellow colour, bland taste CAS No.: 8008-52-4 Composition of fatty acids: Palmitic acid (C16:0): 2-5 % Stearic acid (C18:0): < 1,5 % Petroselinic acid (cis-C18:1(n-12)): 60-75 % Oleic acid (cis-C18:1 (n-9)): 8-15 % Linoleic acid (C18:2): 12-19 % Ã ±-Linolenic acid (C18:3): < 1,0 % Trans fatty acids:  ¤ 1,0 % Purity: Refractive index (20 °C): 1,466-1,474 Acid value:  ¤ 2,5 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq/kg Iodine value: 88-110 units Saponification value: 186-200 mg KOH/g Unsaponifiable matter:  ¤ 15 g/kg Crataegus pinnatifida dried fruit Description/Definition: Dried fruits of Crataegus pinnatifida species belonging to the Rosaceae family and native to north China and Korea. Composition: Dry matter: 80 % Carbohydrates: 55 g/kg fresh weight Fructose: 26,5 29,3 g/100 g Glucose: 25,5 28,1 g/100 g Vitamin C: 29,1 mg/100 g fresh weight Sodium: 2,9 g/100 g fresh weight Compotes are products obtained by thermal processing of the edible part of one or several species of fruits, whole or in pieces, sieved or not, without significant concentration. Sugars, water, cider, spices and lemon juice may be used. Ã ±-cyclodextrin Description/Definition: A non-reducing cyclic saccharide consisting of six Ã ±-1,4-linked D-glucopyranosyl units produced by the action of cyclodextrin glucosyltransferase (CGTase, EC 2.4.1.19) on hydrolyzed starch. Recovery and purification of Ã ±-cyclodextrin may be carried out using one of the following procedures: precipitation of a complex of Ã ±-cyclodextrin with 1-decanol, dissolution in water at elevated temperature and re-precipitation, steam-stripping of the complexant, and crystallisation of Ã ±-cyclodextrin from the solution; or chromatography with ion-exchange or gel filtration followed by crystallisation of Ã ±-cyclodextrin from the purified mother liquor; or membrane separation methods such as ultra-filtration and reverse osmosis: Description: Virtually odourless, white or almost white crystalline solid. Synonyms: Ã ±-cyclodextrin, Ã ±-dextrin, cyclohexaamylose, cyclomaltohexaose, Ã ±-cycloamylase Chemical name: Cyclohexaamylose CAS No.: 10016-20-3 Chemical formula: (C6H10O5)6 Formula weight: 972,85 Assay:  ¥ 98 % (dry basis) Identification: Melting range: Decomposes above 278 °C Solubility: Freely soluble in water; very slightly soluble in ethanol Specific rotation: [Ã ±]D 25: Between +145o and +151o (1 % solution) Chromatography: The retention time for the major peak in a liquid chromatogram of the sample corresponds to that for Ã ±-cyclodextrin in a chromatogram of reference Ã ±-cyclodextrin (available from Consortium fÃ ¼r Elektrochemische Industrie GmbH, MÃ ¼nchen, Germany or Wacker Biochem Group, Adrian, MI, USA) using the conditions described in the METHOD OF ASSAY Purity: Water:  ¤ 11 % (Karl Fischer Method) Residual complexant:  ¤ 20 mg/kg (1-decanol) Reducing substances:  ¤ 0,5 % (as glucose) Sulphated ash:  ¤ 0,1 % Lead:  ¤ 0,5 mg/kg Method of assay: Determine by liquid chromatography using the following conditions: Sample solution: Weigh accurately about 100 mg of test sample into a 10 ml volumetric flask and add 8 ml of deionised water. Dissolve the sample completely using an ultra-sonification bath (10-15 min) and dilute to the mark with purified deionised water. Filter through a 0,45-micrometer filter Reference solution: Weigh accurately about 100 mg of Ã ±-cyclodextrin into a 10 ml volumetric flask and add 8 ml of deionised water. Dissolve the sample completely using an ultra-sonification bath and dilute to the mark with purified deionised water. Chromatography: Liquid chromatograph equipped with a refractive index detector and an integrating recorder. Column and packing: Nucleosil-100-NH2 (10 Ã ¼m) (Macherey & Nagel Co. DÃ ¼ren, Germany) or similar Length: 250 mm Diameter: 4 mm Temperature: 40 °C Mobile phase: acetonitrile/water (67/33, v/v) Flow rate: 2,0 ml/min Injection volume: 10 Ã ¼l Procedure: Inject the sample solution into the chromatograph, record the chromatogram, and measure the area of the Ã ±-CD peak. Calculate the percentage of Ã ±-cyclodextrin in the test sample as follows: % Ã ±-cyclodextrin (dry basis) = 100 Ã  (AS/AR) (WR/WS) where AS and AR are the areas of the peaks due to Ã ±-cyclodextrin for the sample solution and reference solution, respectively. WS and WR are the weights (mg) of the test sample and reference Ã ±-cyclodextrin, respectively, after correcting for water content. Ã ³-cyclodextrin Description/Definition: A non-reducing cyclic saccharide consisting of eight Ã ±-1,4-linked D-glucopyranosyl units produced by the action of cyclodextrin glucosyltransferase (CGTase, EC 2.4.1.19) on hydrolysed starch. Recovery and purification of Ã ³-cyclodextrin may be carried out by precipitation of a complex of Ã ³-cyclodextrin with 8-cyclohexadecen-1-one, dissolution of the complex with water and n-decane, steam-stripping of the aqueous phase and recovery of gamma-CD from the solution by crystallisation. Virtually odourless, white or almost white crystalline solid Synonyms: Ã ³-cyclodextrin, Ã ³-dextrin, cyclooctaamylose, cyclomaltooctaose, Ã ³-cycloamylase Chemical name: Cyclooctaamylose CAS number: 17465-86-0 Chemical formula: (C6H10O5)8 Assay:  ¥ 98 % (dry basis) Identification: Melting range: Decomposes above 285 °C Solubility: Freely soluble in water; very slightly soluble in ethanol Specific rotation: [Ã ±]D 25: between + 174o and + 180o (1 % solution) Purity: Water:  ¤ 11 % Residual complexant (8-cyclohexadecen-1-one (CHDC)):  ¤ 4 mg/kg Residual solvent (n-decane):  ¤ 6mg/kg Reducing substances:  ¤ 0,5 % (as glucose) Sulphated ash:  ¤ 0,1 % Dextran preparation produced by Leuconostoc mesenteroides 1. Powdered form: Carbohydrates: 60 % with: (Dextran: 50 %, Mannitol: 0,5 %, Fructose: 0,3 %, Leucrose: 9,2 %) Protein: 6,5 % Lipid: 0,5 % Lactic acid: 10 % Ethanol: traces Ash: 13 % Moisture: 10 % 2. Liquid form: Carbohydrates: 12 % with: (Dextran: 6,9 %, Mannitol: 1,1 %, Fructose: 1,9 %, Leucrose: 2,2 %) Protein: 2,0 % Lipid: 0,1 % Lactic acid: 2,0 % Ethanol: 0,5 % Ash: 3,4 % Moisture: 80 % Diacylglycerol oil of plant origin Description/Definition: Manufactured from glycerol and fatty acids derived from edible vegetable oils, in particular from soybean oil (Glycine max) or rapeseed oil (Brassica campestris, Brassica napus) using a specific enzyme. Acylglycerol Distribution: Diacylglycerols (DAG):  ¥ 80 % 1,3-Diacylglycerols (1,3-DAG):  ¥ 50 % Triacylglycerols (TAG):  ¤ 20 % Monoacylglycerols (MAG):  ¤ 5,0 % Fatty Acid Composition (MAG, DAG, TAG): Oleic acid (C18:1): 20-65 % Linoleic acid (C18:2): 15-65 % Linolenic acid (C18:3):  ¤ 15 % Saturated fatty acids:  ¤ 10 % Others: Acid value:  ¤ 0,5 mg KOH/g Moisture and volatile:  ¤ 0,1 % Peroxide value (PV):  ¤ 1,0 meq/kg Unsaponifiables:  ¤ 2,0 % Trans fatty acids  ¤ 1,0 % MAG = monoacylglycerols, DAG = diacylglycerols, TAG = triacylglycerols Dihydrocapsiate (DHC) Description/Definition: Dihydrocapsiate is synthesised by enzyme-catalysed esterification of vanillyl alcohol and 8-methylnonanoic acid. Following the esterification dihydrocapsiate is extracted with n-hexane. Viscous to colourless to yellow liquid Chemical formula: C18 H28 O4 CAS No: 205687-03-2 Physical-chemical properties: Dihydrocapsiate: > 94 % 8-Methylnonanoic acid: < 6,0 % Vanillyl acohol: < 1,0 % Other synthesis related substances: < 2,0 % Dried extract of Lippia citriodora from cell cultures Description/Definition: Dried extract of Lippia citriodora (Palau) Kunth from cell cultures HTN ®Vb. Echinacea angustifolia extract from cell cultures Description/Definition: Extract of the roots of Echinacea angustifolia obtained from plant tissue culture which is substantially equivalent to a root extract from Echinacea angustifolia obtained in ethanol-water titrated to 4 % echinacoside. Echinacea purpurea extract from cell cultures Description/Definition: Dried extract of Echinacea purpurea from cell cultures HTN ®Vb Echium plantagineum oil Description/Definition: Echium oil is the pale yellow product obtained by refining oil extracted from the seeds of Echium plantagineum L. Stearidonic acid:  ¥ 10 % w/w of total fatty acids Trans fatty acids:  ¤ 2,0 % (w/w of total fatty acids) Acid value:  ¤ 0,6 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq O2/kg Unsaponifiable content:  ¤ 2,0 % Protein content (total nitrogen):  ¤ 20 Ã ¼g/ml Pyrrolizidine alkaloids: Not detectable with a detection limit 4,0 Ã ¼g/kg Epigallocatechin gallate as a purified extract from green tea leaves (Camellia sinensis) Description/Definition: A highly purified extract from the leaves of green tea (Camellia sinensis (L.) Kuntze) in the form of a fine, off-white to pale pink powder. It is composed of a minimum of 90 % epigallo-catechin gallate (EGCG), and has a melting point between approx. 210 and 215 °C Appearance: off-white to pale pink powder Chemical name: polyphenol (-) epigallocatechin-3-gallate Synonyms: epigallocatechin gallate (EGCG) CAS No.: 989-51-5 INCI name: epigallocatechin gallate Molecular mass: 458,4 g/mol Loss on drying: max 5,0 % Heavy metals: Arsenic: max 3,0 ppm Lead: max 5,0 ppm Assay: Min. 94 % EGCG (on dry material) max. 0,1 % caffeine Solubility: EGCG is fairly soluble in water, ethanol, methanol and acetone L-ergothioneine Definition Chemical name (IUPAC): (2S)-3-(2-thioxo-2,3-dihydro-1H-imidazol-4-yl)-2-(trimethylammonio)-Propanoate Chemical formula: C9H15N3O2S Molecular mass: 229,3 Da CAS No.: 497-30-3 Parameter Specification Method Appearance White powder Visual Optical rotation [Ã ±]D  ¥ (+) 122 ° (c = 1, H2O)a) Polarimetry Chemical purity  ¥ 99,5 %  ¥ 99,0 % HPLC [Eur. Ph. 2,2.29] 1H-NMR Identification Compliant with the structure C: 47,14 ± 0,4 % H: 6,59 ± 0,4 % N: 18,32 ± 0,4 % 1H-NMR Elemental analysis Total residual solvents (methanol, ethyl acetate, isopropanol, ethanol) [Eur. Ph. 01/2008:50400] < 1 000 ppm Gas chromatography [Eur. Ph. 01/2008:20424] Loss on drying Internal standard < 0,5 % [Eur. Ph. 01/2008:20232] Impurities < 0,8 % HPLC/GPC or 1H-NMR Heavy metals b) c) Lead < 3,0 ppm ICP/AES Cadmium < 1,0 ppm (Pb, Cd) Mercury < 0,1 ppm Atomic fluorescence (Hg) Microbiological specifications b) Total viable aerobic count (TVAC)  ¤ 1 x 103 CFU/g [Eur. Ph. 01/2011:50104] Total yeast and mould count (TYMC)  ¤ 1 x 102 CFU/g Escherichia coli Absence in 1 g Eur. Ph.: European Pharmacopoeia; 1H-NMR: proton nuclear magnetic resonance; HPLC: high-performance liquid chromatography; GPC: gel permeation chromatography; ICP/AES: Inductively coupled plasma atomic emission spectroscopy; CFU: colony-forming units. a) Lit. [Ã ±]D = (+) 126,6o (c = 1, H2O) b) Analyses conducted on each batch c) Maximum levels in accordance with Regulation (EC) No 1881/2006 Ferric Sodium EDTA Description/Definition: Ferric Sodium EDTA (ethylenediaminetetraacetic acid) is an odourless free-flowing, yellow to brown powder with a chemical purity of more than 99 % (w/w). It is freely soluble in water. Chemical formula: C10H12FeN2NaO8 * 3H2O Chemical characteristics: pH of 1 % solution: 3,5-5,5 Iron: 12,5-13,5 % Sodium: 5,5 % Water: 12,8 % Organic matter (CHNO): 68,4 % EDTA: 65,5-70,5 % Water insoluble matter:  ¤ 0,1 % Nitrilo-triacetic acid:  ¤ 0,1 % Ferrous ammonium phosphate Description/Definition: Ferrous ammonium phosphate is a grey/green fine powder, practically insoluble in water and soluble in dilute mineral acids. CAS No.: 10101-60-7 Chemical formula: FeNH4PO4 Chemical characteristics: pH of 5 % suspension in water: 6,8-7,8 Iron (total):  ¥ 28 % Iron (II): 22-30 % (w/w) Iron (III):  ¤ 7,0 % (w/w) Ammonia: 5-9 % (w/w) Water:  ¤ 3,0 % Fish peptides from Sardinops sagax Description/Definition: The novel food ingredient is a peptide mixture, which is obtained by an alkaline protease-catalysed hydrolysis of fish (Sardinops sagax) muscle, subsequent isolation of the peptide fraction by column chromatography, concentration under vacuum and spray drying. Yellowish white powder Peptides (1) (short chain peptides, dipeptides and tripeptides with a molecular weight of less than 2 kDa):  ¥ 85 g/100 g Val-Tyr (dipeptide): 0,1-0,16 g/100 g Ash:  ¤ 10 g/100 g Moisture:  ¤ 8 g/100 g (1) Kjeldahl method Flavonoids from Glycyrrhiza glabra Description/Definition: Flavonoids derived from the roots or rootstock of Glycyrrhiza glabra L. are extracted with ethanol followed by further extraction of this ethanolic extract with medium-chain triglycerides. It is a dark-brown coloured liquid, containing 2,5 % to 3,5 % of glabridin. Moisture: < 0,5 % Ash: < 0,1 % Peroxide value (PV): < 0,5 meq/kg Glabridin: 2,5-3,5 % of fat Glycyrrhizinic acid: < 0,005 % Fat including polyphenol-type substances:  ¥ 99 % Protein: < 0,1 % Carbohydrates: not detectable Fucoidan extract from the seaweed Fucus vesiculosus Description/Definition: Fucoidan from the seaweed Fucus vesiculosus is extracted using aqueous extraction in acidic solution and filtration processes without the use of organic solvents. The resulting extract is concentrated and dried to yield the fucoidan extract with the following specifications: Off-white to brown powder Odour and Taste: Bland odour and taste Moisture: < 10 % (105 °C for 2 hours) pH value: 4,0-7,0 (1 % suspension at 25 °C) Heavy metals: Arsenic (inorganic): < 1,0 ppm Cadmium: < 3,0 ppm Lead: < 2,0 ppm Mercury: < 1,0 ppm Microbiological criteria: Total aerobic microbial count: < 10 000 CFU/g Yeast and mould count: < 100 CFU/g Total enterobacteria count: Absence/g Escherichia coli: Absence/g Salmonella: Absence/10 g Staphylococcus aureus: Absence/g Composition of the two permitted types of extracts, based on the level of fucoidan: Extract 1: Fucoidan: 75-95 % Alginate: 2,0-5,5 % Polyphloroglucinol: 0,5-15 % Mannitol: 1-5 % Natural salts/Free Minerals: 0,5-2,5 % Other carbohydrates: 0,5-1,0 % Protein: 2,0-2,5 % Extract 2: Fucoidan: 60-65 % Alginate: 3,0-6,0 % Polyphloroglucinol: 20-30 % Mannitol: < 1,0 % Natural salts/Free Minerals: 0,5-2,0 % Other carbohydrates: 0,5-2,0 % Protein: 2,0-2,5 % Fucoidan extract from the seaweed Undaria pinnatifida Description/Definition: Fucoidan from seaweed Undaria pinnatifida is extracted using aqueous extraction in acidic solution and filtration processes without the use of organic solvents. The resulting extract is concentrated and dried to yield the fucoidan extract with the following specifications: Off-white to brown powder Odour and Taste: Bland odour and taste Moisture: < 10 % (105 °C for 2 hours) pH value: 4,0-7,0 (1 % suspension at 25 °C) Heavy metals: Arsenic (inorganic): < 1,0 ppm Cadmium: < 3,0 ppm Lead: < 2,0 ppm Mercury: < 1,0 ppm Microbiology: Total aerobic microbial count: < 10 000 CFU/g Yeast and mould count: < 100 CFU/g Total enterobacteria count: Absence/g Escherichia coli: Absence/g Salmonella: Absence/10 g Staphylococcus aureus: Absence/g Composition of the two permitted types of extracts, based on the level of fucoidan: Extract 1: Fucoidan: 75-95 % Alginate: 2,0-6,5 % Polyphloroglucinol: 0,5-3,0 % Mannitol: 1-10 % Natural salts/Free Minerals: 0,5-1,0 % Other carbohydrates: 0,5-2,0 % Protein: 2,0-2,5 % Extract 2: Fucoidan: 50-55 % Alginate: 2,0-4,0 % Polyphloroglucinol: 1,0-3,0 % Mannitol: 25-35 % Natural salts/Free Minerals: 8-10 % Other carbohydrates: 0,5-2,0 % Protein: 1,0-1,5 % 2 ²-Fucosyllactose (synthetic) Definition: Chemical name: Ã ±-L-Fucopyranosyl-(1  2)-Ã ²-D-galactopyranosyl-(1  4)- D-glucopyranose Chemical formula: C18H32O15 CAS No: 41263-94-9 Molecular weight: 488,44 g/mol Description: 2 ²-fucosyllactose is a white to off-white powder that is produced by a chemical synthesis process. Purity: 2'-Fucosyllactose:  ¥ 95 % D-Lactose:  ¤ 1,0 w/w % L-Fucose:  ¤ 1,0 w/w % Difucosyl- D-lactose isomers:  ¤ 1,0 w/w % 2 ²-Fucosyl- D-lactulose:  ¤ 0,6 w/w % pH (20 °C, 5 % solution): 3,2-7,0 Water (%):  ¤ 9,0 % Ash, sulphated:  ¤ 0,2 % Acetic acid:  ¤ 0,3 % Residual solvents (methanol, 2-propanol, methyl acetate, acetone):  ¤ 50,0 mg/kg singly,  ¤ 200,0 mg/kg in combination Residual proteins:  ¤ 0,01 % Heavy Metals: Palladium:  ¤ 0,1 mg/kg Nickel:  ¤ 3,0 mg/kg Microbiological criteria: Aerobic mesophilic bacteria total count:  ¤ 500 CFU/g Yeasts and Moulds:  ¤ 10 CFU/g Residual endotoxins:  ¤ 10 EU/mg 2'-Fucosyllactose (microbial source) Definition: Chemical name: Ã ±-L-Fucopyranosyl-(1  2)-Ã ²-D-galactopyranosyl-(1  4)-D-glucopyranose Chemical formula: C18H32O15 CAS No: 41263-94-9 Molecular weight: 488,44 g/mol Source: Genetically modified strain of Escherichia coli K-12 Source: Genetically modified strain of Escherichia coli BL21 Description: 2 ²-Fucosyllactose is a white to off-white powder that is produced by a microbial process. Purity: 2'-Fucosyllactose:  ¥ 90 % D-Lactose:  ¤ 3,0 % L-Fucose:  ¤ 2,0 Difucosyl-D-lactose:  ¤ 2,0 % 2 ²-Fucosyl-D-lactulose:  ¤ 1,0 % pH (20 °C, 5 % solution): 3,0-7,5 Water:  ¤ 9,0 % Sulphated ash:  ¤ 2,0 % Acetic acid:  ¤ 1,0 % Residual proteins:  ¤ 0,01 % Microbiological criteria: Aerobic mesophilic bacteria total count:  ¤ 3 000 CFU/g Yeasts:  ¤ 100 CFU/g Moulds:  ¤ 100 CFU/g Endotoxins:  ¤ 10 EU/mg Description: 2 ²-Fucosyllactose is a white to off white powder and the liquid concentrate (45 % ± 5 % w/v) aqueous solution is a colourless to slight yellow clear aqueous solution. 2'-Fucosyllactose is produced by a microbiological process. Purity: 2'-Fucosyllactose:  ¥ 90 % Lactose:  ¤ 5,0 % Fucose:  ¤ 3,0 % 3-Fucosyllactose:  ¤ 5,0 % Fucosylgalactose:  ¤ 3,0 % Difucosyllactose:  ¤ 5,0 % Glucose:  ¤ 3,0 % Galactose:  ¤ 3,0 % Water:  ¤ 9,0 % (powder) Ash, sulphated:  ¤ 0,5 % (powder and liquid) Residual proteins:  ¤ 0,01 % (powder and liquid) Heavy Metals: Lead:  ¤ 0,02 mg/kg (powder and liquid); Arsenic:  ¤ 0,2 mg/kg (powder and liquid) Cadmium:  ¤ 0,1 mg/kg (powder and liquid) Mercury:  ¤ 0,5 mg/kg (powder and liquid) Microbiological criteria: Total plate count:  ¤ 104 CFU/g (powder),  ¤ 5 000 CFU/g (liquid) Yeasts and Moulds:  ¤ 100 CFU/g (powder);  ¤ 50 CFU/g (liquid) Enterobacteriaceae/Coliforms: absence in 11g (powder and liquid) Salmonella: negative/100 g (powder), negative/200 ml (liquid) Cronobacter: negative/100 g (powder), negative/200 ml (liquid) Endotoxins:  ¤ 100 EU/g (powder),  ¤ 100 EU/ml (liquid) Aflatoxin M1:  ¤ 0,025 Ã ¼g/kg (powder and liquid) Galacto-oligosaccharide Description/Definition: Galacto-oligosaccharide is produced from milk lactose by an enzymatic process using Ã ²-galactosidases from Aspergillus oryzae, Bifidobacterium bifidum, Pichia pastoris, Sporobolomyces singularis, Kluyveromyces lactis, Bacillus circulans, and Papiliotrema terrestris . GOS: min 46 % Dry Matter (DM) Lactose: max 40 % DM Glucose: max 27 % DM Galactose: min 0,8 % DM Ash: max 4,0 % DM Protein: max 4,5 % DM Nitrite: max. 2 mg/kg Glucosamine HCl from Aspergillus niger and genetically modified strain of E. coli K-12 White crystalline odourless powder Molecular formula: C6H13NO5 Ã  HCl Relative molecular mass: 215,63 g/mol D-Glucosamine HCl 98,0-102,0 % of reference standard (HPLC) Specific rotation + 70,0o - + 73,0o Glucosamine sulphate KCl from Aspergillus niger and genetically modified strain of E. coli K-12 White crystalline odourless powder Molecular formula: (C6H14NO5)2SO4 Ã  2KCl Relative molecular mass: 605,52 g/mol D-Glucosamine Sulphate 2KCl 98,0-102,0 % of reference standard (HPLC) Specific Rotation +50,0o to +52,0o Glucosamine sulphate NaCl from Aspergillus niger and genetically modified strain of E. coli K-12 White crystalline odourless powder Molecular formula: (C6H14NO5)2SO4 Ã  2NaCl Relative molecular mass: 573,31 g/mol D-Glucosamine HCl: 98-102 % of reference standard (HPLC) Specific Optical Rotation: +52o - +54o Guar Gum Description/Definition: Native guar gum is the ground endosperm of seeds from natural strains of guar Cyamopsis tetragonolobus L. Taub. (Leguminosae family). It consists of a high molecular weight polysaccharide, primarily composed of galactopyranose and mannopyranose units combined through glycosidic linkages, which may be described chemically as a galactomannan (galactomannan content not less than 75 %). Appearance: White to yellowish powder Molecular weight: Between 50 000  8 000 000 Daltons CAS number: 9000-30-0 Einecs Number: 232-536-8 Purity: As specified by Commission Regulation (EU) No 231/2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (7) & by Commission Implementing Regulation (EU) 2015/175 of 5 February 2015 laying down special conditions applicable to the import of guar gum originating in or consigned from India due to contamination risks by pentachlorophenol and dioxins (8). Physico-chemical properties: Powder Shelf-life: 2 years Colour: White Odour: Light Average diameter of particles: 60-70Ã ¼m Moisture: Max 15 % Viscosity * at 1 hour  Viscosity * at 2 hours: Min 3 600 mPa.s Viscosity * at 24 hours: Min 4 000 mPa.s Solubility: Soluble in hot and cold water pH for 10g/L, at 25 °C - 6-7,5 Flakes Useful life: 1 year Colour: White/off white with absence or minimal presence of black spots Odour: Light Average diameter of particles: 1-10 mm Moisture: Max 15 % Viscosity * at 1 hour: Min 3 000 mPa.s Viscosity * at 2 hours  Viscosity * at 24 hours  Solubility  Soluble in hot and cold water pH for 10g/L, at 25 °C - 5-7,5 (*) The measurements of viscosity are carried out under the following conditions: 1 %, 25 °C, 20 rpm Heat-treated milk products fermented with Bacteroides xylanisolvens Description/Definition: Heat-treated fermented milk products are produced with Bacteroides xylanisolvens (DSM 23964) as starter culture. Semi-skimmed milk (between 1,5 % and 1,8 % fat) or skimmed milk (0,5 % fat or less) is pasteurised or ultra-heat-treated before starting the fermentation with Bacteroides xylanisolvens (DSM 23964). The resulting fermented milk product is homogenised and then heat-treated to inactivate Bacteroides xylanisolvens (DSM 23964). The final product does not contain viable cells of Bacteroides xylanisolvens (DSM 23964)(1). (1) Modified DIN EN ISO 21528-2. Hydroxytyrosol Description/Definition: Hydroxytyrosol is a pale yellow viscous liquid obtained by chemical synthesis Molecular formula: C8H10O3 Molecular weight: 154,6 g/mol CAS No: 10597-60-1 Moisture  ¤ 0,4 % Odour: Characteristic Taste: Slightly bitter Solubility (water): Miscible with water pH: 3,5-4,5 Refractive Index: 1,571-1,575 Purity: Hydroxytyrosol:  ¥ 99 % Acetic acid:  ¤ 0,4 % Hydroxytyrosol acetate:  ¤ 0,3 % Sum of homovanillic acid, iso-homovanilic acid, and 3-methoxy-4hydroxyphenylglycol:  ¤ 0,3 % Heavy Metals Lead:  ¤ 0,03 mg/kg Cadmium:  ¤ 0,01 mg/kg Mercury:  ¤ 0,01 mg/kg Residual Solvents Ethyl acetate:  ¤ 25,0 mg/kg Isopropanol:  ¤ 2,50 mg/kg Methanol:  ¤ 2,00 mg/kg Tetrahydrofuran:  ¤ 0,01 mg/kg Ice Structuring Protein type III HPLC 12 Description/Definition: The Ice Structuring Protein (ISP) preparation is a light-brown liquid produced by submerged fermentation of a genetically-modified strain of food-grade bakers yeast (Saccharomyces cerevisiae) in which a synthetic gene for the ISP has been inserted into the yeasts genome. The protein is expressed and secreted into the growth medium where it is separated from the yeast cells by micro-filtration and concentrated by ultra-filtration. As a result, the yeast cells are not transferred into the ISP preparation as such or under an altered form. The ISP preparation consists of native ISP, glycosylated ISP and proteins and peptides from the yeast and sugars as well as acids and salts commonly found in food. The concentrate is stabilised with 10 mM citric acid buffer. Assay:  ¥ 5 g/l active ISP pH: 2,5-3,5 Ash:  ¤ 2,0 % DNA: Not detectable Aqueous extract of dried leaves of Ilex guayusa Description/Definition: Dark brown liquid. Aqueous extracts of dried leaves of Ilex guayusa. Composition: Protein: < 0,1 g/100 ml Fat: < 0,1 g/100 ml Carbohydrate: 0,2 0,3 g/100 ml Total sugars: < 0,2 g/100 ml Caffeine: 19,8 57,7 mg/100 ml Theobromine: 0,14 2,0 mg/100 ml Chlorogenic acids: 9,9 72,4 mg/100ml Isomalto-oligosaccharide Powder: Solubility (water) (%): > 99 Glucose (% dry basis):  ¤ 5,0 Isomaltose + DP3 to DP9 (% dry basis):  ¥ 90 Moisture (%):  ¤ 4,0 Sulphated ash(g/100 g):  ¤ 0,3 Heavy metals: Lead (mg/kg):  ¤ 0,5 Arsenic (mg/kg):  ¤ 0,5 Syrup: Dried solids (g/100 g): > 75 Glucose (% dry basis):  ¤ 5,0 Isomaltose + DP3 to DP9 (% dry basis):  ¥ 90 pH: 4 - 6 Sulphated ash(g/100 g):  ¤ 0,3 Heavy metals: Lead (mg/kg):  ¤ 0,5 Arsenic (mg/kg):  ¤ 0,5 Isomaltulose Description/Definition: A reducing disaccharide that consists of one glucose and one fructose moiety linked by an alpha-1,6-glycosidic bond. It is obtained from sucrose by an enzymatic process. The commercial product is the monohydrate. Appearance: Virtually odourless, white or almost white crystals with a sweet taste Chemical name: 6-O-Ã ±-D-glucopyranosyl-D-fructofuranose, monohydrate CAS No.: 13718-94-0 Chemical formula: C12H22O11 Ã  H2O Structural formula Formula weight: 360,3 (monohydrate) Purity: Assay:  ¥ 98 % on the dry basis Loss on drying:  ¤ 6,5 % (60 °C, 5 hours) Heavy metals: Lead:  ¤ 0,1 mg/kg Determine using an atomic absorption technique appropriate to the specified level. The selection of sample size and method of sample preparation may be based on the principles of the method described in FNP 5(1), Instrumental methods (1) Food and Nutrition Paper 5 Rev. 2  Guide to specifications for general notices, general analytical techniques, identification tests, test solutions and other reference materials (JECFA), 1991, 322 pp., English, ISBN 92-5-102991-1. Lactitol Description/Definition: Crystalline powder or colourless solution manufactured via catalytic hydrogenation of lactose. Crystalline products occur in anhydrous, monohydrate and dihydrate forms. Nickel is used as a catalyst. Chemical name: 4-O-Ã ²-D-Galactopyranosyl-D-glucitol Chemical formula: C12H24O11 Molecular weight: 344,31 g/mol CAS No: 585-86-4 Purity: Solubility (in water): Very soluble in water Specific rotation [Ã ±]D 20 = + 13o to + 16o Assay:  ¥ 95 % d.b (d.b  expressed on the dry weight basis) Water:  ¤ 10,5 % Other polyols:  ¤ 2,5 % d.b Reducing sugars:  ¤ 0,2 % d.b Chlorides:  ¤ 100 mg/kg d.b Sulphates:  ¤ 200 mg/kg d.b Sulphated ash:  ¤ 0,1 % d.b Nickel:  ¤ 2,0 mg/kg d.b Arsenic:  ¤ 3,0 mg/kg d.b Lead:  ¤ 1,0 mg/kg d.b Lacto-N-neotetraose (synthetic) Definition: Chemical name: Ã ²-D-Galactopyranosyl-(1  4)-2-acetamido-2-deoxy-Ã ²-D-glucopyranosyl-(1  3)-Ã ²-D-galactopyranosyl-(1  4)- D-glucopyranose Chemical formula: C26H45NO21 CAS No: 13007-32-4 Molecular weight: 707,63 g/mol Description: Lacto-N-neotetraose is a white to off-white powder. Produced by a chemical synthesis process and is isolated by crystallisation. Purity: Assay (water free):  ¥ 96 % D-Lactose:  ¤ 1,0 % Lacto-N-triose II:  ¤ 0,3 % Lacto-N-neotetraose fructose isomer:  ¤ 0,6 % pH (20 °C, 5 % solution): 5,0-7,0 Water:  ¤ 9,0 % Ash, sulphated:  ¤ 0,4 % Acetic acid:  ¤ 0,3 % Residual solvents (methanol, 2-propanol, methyl acetate, acetone):  ¤ 50 mg/kg singly,  ¤ 200 mg/kg in combination Residual proteins:  ¤ 0,01 % Palladium:  ¤ 0,1 mg/kg Nickel:  ¤ 3,0 mg/kg Microbiological criteria: Aerobic mesophilic bacteria total count:  ¤ 500 CFU/g Yeasts:  ¤ 10 CFU/g Moulds:  ¤ 10 CFU/g Residual endotoxins:  ¤ 10 EU/mg Lacto-N-neotetraose (microbial source) Definition: Chemical name: Ã ²-D-Galactopyranosyl-(1  4)-2-acetamido-2-deoxy-Ã ²-D-glucopyranosyl-(1  3)-Ã ²-D-galactopyranosyl-(1  4)-D-glucopyranose Chemical formula: C26H45NO21 CAS No: 13007-32-4 Molecular weight: 707,63 g/mol Source: Genetically modified strain of Escherichia coli K-12 Description: Lacto-N-neotetraose is a white to off-white powder that is produced by a microbiological process. Lacto-N-neotetraose is isolated by crystallisation. Purity: Assay (water free):  ¥ 92 % D-Lactose:  ¤ 3,0 % Lacto-N-triose II:  ¤ 3,0 % para-Lacto-N-neohexaose:  ¤ 3,0 % Lacto-N-neotetraose fructose isomer:  ¤ 1,0 % pH (20 °C, 5 % solution): 4,0-7,0 Water:  ¤ 9,0 % Ash, sulphated:  ¤ 0,4 % Residual solvents (methanol):  ¤ 100 mg/kg Residual proteins:  ¤ 0,01 % Microbiological criteria: Aerobic mesophilic bacteria total count:  ¤ 500 CFU/g Yeasts:  ¤ 10 CFU/g Moulds:  ¤ 10 CFU/g Residual endotoxins:  ¤ 10 EU/mg Lucerne leaf extract from Medicago sativa Description/Definition: The Lucerne (Medicago sativa L.) is processed within 2 hours after harvest. It is chopped and crushed. By passing through an oleaginous-type press, the Lucerne provides a fibrous residue and press juice (10 % of dry matter). The dry matter of this juice contains about 35 % of crude protein. The press juice (pH 5,8-6,2) is neutralised. Preheating and vapour injection allows coagulation of proteins associated with carotenoid and chlorophyll pigments. The protein precipitate is separated by centrifugation and thereafter dried. After adding ascorbic acid the Lucerne protein concentrate is granulated and stored in inert gas or in cold storage. Composition: Protein: 45-60 % Fat: 9-11 % Free carbohydrates (soluble fibre): 1-2 % Polysaccharides (insoluble fibre): 11-15 % including cellulose: 2-3 % Minerals: 8-13 % Saponins:  ¤ 1,4 % Isoflavones:  ¤ 350 mg/kg Coumestrol:  ¤ 100 mg/kg Phytates:  ¤ 200 mg/kg L-canavanine:  ¤ 4,5 mg/kg Lycopene Description/Definition: Synthetic lycopene is produced by the Wittig condensation of synthetic intermediates commonly used in the production of other carotenoids used in food. Synthetic lycopene consists of  ¥ 96 % lycopene and minor quantities of other related carotenoid components. Lycopene is presented either as a powder in a suitable matrix or an oily dispersion. The colour is dark red or red-violet. Antioxidative protection has to be assured. Chemical name: Lycopene CAS No.: 502-65-8 (all-trans lycopene) Chemical formula: C40H56 Formula weight: 536,85 Da Lycopene from Blakeslea trispora Description/Definition: The purified lycopene from Blakeslea trispora consists of  ¥ 95 % lycopene and  ¤ 5 % other carotenoids. It is presented either as a powder in a suitable matrix or an oily dispersion. The colour is dark red or red-violet. Anti-oxidative protection has to be assured. Chemical name: Lycopene CAS No.: 502-65-8 (all trans lycopene) Chemical formula: C40H56 Formula weight: 536,85 Da Lycopene from tomatoes Description/Definition: The purified lycopene from tomatoes (Lycopersicon esculantum L.) consists of  ¥ 95 % lycopene and  ¤ 5 % other carotenoids. It is presented either as a powder in a suitable matrix or an oily dispersion. The colour is dark red or red-violet. Anti-oxidative protection has to be assured. Chemical name: Lycopene CAS No.: 502-65-8 (all trans lycopene) Chemical formula: C40H56 Formula weight: 536,85 Da Lycopene oleoresin from tomatoes Description/Definition: Lycopene oleoresin from tomatoes is obtained by solvent extraction of ripe tomatoes (Lycopersicon esculentum Mill.) with subsequent removal of the solvent. It is a red to dark brown viscous, clear liquid. Total lycopene: 5-15 % Thereof trans-lycopene: 90-95 % Total carotenoids (calculated as lycopene): 6,5-16,5 % Other carotenoids: 1,75 % (Phytoene/phytofluene/Ã ²-carotene): (0,5-0,75/0,4-0,65/0,2-0,35 %) Total tocopherols: 1,5-3,0 % Unsaponifiable matter: 13-20 % Total fatty acids: 60-75 % Water (Karl Fischer):  ¤ 0,5 % Magnesium citrate malate Description/Definition: Magnesium citrate malate is a white to yellowish-white, amorphous powder. Chemical formula: Mg5(C6H5O7)2(C4H4O5)2 Chemical name: Pentamagnesium di-(2-hydroxybutanedioate)-di-(2- hydroxypropane-1,2,3-tricarboxylate) CAS No.: 1259381-40-2 Molecular weight: 763,99 Daltons (anhydrous) Solubility: Freely soluble in water (about 20 g in 100 ml) Description of the physical state: Amorphous powder Assay magnesium: 12,0-15,0 % Loss on drying (120 °C/4 hours):  ¤ 15 % Colour (solid): White to yellowish-white Colour (20 % aqueous solution): Colourless to yellowish Appearance (20 % aqueous solution): Clear solution pH (20 % aqueous solution): Approx. 6,0 Impurities: Chloride:  ¤ 0,05 % Sulphate:  ¤ 0,05 % Arsenic:  ¤ 3,0 ppm Lead:  ¤ 2,0 ppm Cadmium:  ¤ 1 ppm Mercury:  ¤ 0,1 ppm Magnolia Bark Extract Description/Definition: Magnolia bark extract is obtained from the bark of the plant Magnolia officinalis L. and produced with supercritical carbon dioxide. The bark is washed and oven dried to reduce moisture content before being crushed and extracted with supercritical carbon dioxide. The extract is dissolved in medical-grade ethanol and re-crystallised to yield magnolia bark extract. Magnolia bark extract is mainly composed of two phenolic compounds, magnolol and honokiol. Appearance: Light brownish powder Purity: Magnolol:  ¥ 85,2 % Honokiol:  ¥ 0,5 % Magnolol & Honokiol:  ¥ 94 % Total Eudesmol:  ¤ 2 % Moisture: 0,50 % Heavy metals: Arsenic (ppm):  ¤ 0,5 Lead (ppm):  ¤ 0,5 Methyl eugenol (ppm):  ¤ 10 Tubocurarine (ppm):  ¤ 2,0 Total Alkaloid (ppm):  ¤ 100 Maize-germ oil high in unsaponifiable matter Description/Definition: Maize-germ oil high in unsaponifiable matter is produced by vacuum distillation and it is different from refined maize-germ oil in the concentration of the unsaponifiable fraction (1,2 g in refined maize-germ oil and 10 g in maize-germ oil high in unsaponifiable matter). Purity: Unsaponifiable matter: > 9,0 g/100 g Tocopherols:  ¥ 1,3 g/100 g Ã ±-tocopherol (%): 10-25 % Ã ²-tocopherol (%): < 3,0 % Ã ³-tocopherol (%): 68-89 % Ã ´-tocopherol (%): < 7,0 % Sterols, triterpenic alcohols, methylsterols: > 6,5 g/100 g Fatty acids in triglycerides: palmitic acid: 10,0-20,0 % stearic acid: < 3,3 % oleic acid: 20,0-42,2 % linoleic acid: 34,0-65,6 % linolenic acid: < 2,0 % Acid value:  ¤ 6,0 mg KOH/g Peroxide value (PV):  ¤ 10 mEq O2/kg Heavy metals: Iron (Fe): < 1 500 Ã ¼g/kg Copper (Cu): < 100 Ã ¼g/kg Impurities: Polycyclic aromatic hydrocarbons (PAH) Benzo(a)pyrene: < 2 Ã ¼g/kg Treatment with active carbon is required to ensure that polycyclic aromatic hydrocarbons (PAH) are not enriched in the production of maize-germ oil high in unsaponifiable matter Methylcellulose Description/Definition: Methyl cellulose is cellulose obtained directly from natural strains of fibrous plant material and partially etherified with methyl groups. Chemical name: Methyl ether of cellulose Chemical formula: The polymers contain substituted anhydroglucose units with the following general formula: C6H7O2(OR1)(OR2)(OR3) where R1, R2, R3 each may be one of the following:  H  CH3 or  CH2CH3 Molecular weight: Macromolecules: from about 20 000 (n about 100) up to about 380 000 g/mol (n about 2 000 ) Assay: Content not less than 25 % and not more than 33 % of methoxyl groups (-OCH3) and not more than 5 % of hydroxyethoxyl groups (-OCH2CH2OH) Slightly hygroscopic white or slightly yellowish or greyish odourless and tasteless, granular or fibrous powder. Solubility: Swelling in water, producing a clear to opalescent, viscous, colloidal solution. Insoluble in ethanol, ether and chloroform. Soluble in glacial acetic acid. Purity: Loss on drying:  ¤ 10 % (105 °C, 3 hours) Sulphated Ash:  ¤ 1,5 % determined at 800 ± 25 °C pH:  ¥ 5,0 and  ¤ 8,0 (1 % colloidal solution) Heavy metals: Arsenic:  ¤ 3,0 mg/kg Lead:  ¤ 2,0 mg/kg Mercury:  ¤ 1,0 mg/kg Cadmium:  ¤ 1,0 mg/kg (6S)-5-methyltetrahydrofolic acid, glucosamine salt Description/Definition: Chemical name: N-[4-[[[(6S)-2-amino-1,4,5,6,7,8-hexahydro-5-methyl-4-oxo-6-pteridinyl]methyl]amino]benzoyl]-L-glutamic acid, glucosamine salt Chemical formula: C32H51N9O16 Molecular weight: 817,80 g/mol (anhydrous) CAS No.: 1181972-37-1 Appearance: Creamy to light-brown powder Purity: Diastereoisomeric purity: At least 99 % of (6S)-5-methyltetrahydrofolic acid Glucosamine assay: 34-46 % in dry basis 5-Methyltetrahydrofolic acid assay: 54-59 % in dry basis Water:  ¤ 8,0 % Heavy metals: Lead:  ¤ 2,0 ppm Cadmium:  ¤ 1,0 ppm Mercury:  ¤ 0,1 ppm Arsenic:  ¤ 2,0 ppm Boron:  ¤ 10 ppm Microbiological criteria: Total aerobic microbial count:  ¤ 100 CFU/g Yeasts and moulds:  ¤ 100 CFU/g Escherichia coli: Absence in 10g Monomethylsilanetriol (Organic Silicon) Description/Definition: Chemical name: Silanetriol, 1-methyl- Chemical formula: CH6O3Si Molecular weight: 94,14 g/mol CAS No: 2445-53-6 Purity: Organic Silicon (monomethylsilanetriol) preparation (aqueous solution): Acidity (pH): 6,4-6,8 Silicon: 100-150 mg Si/l Heavy metals: Lead:  ¤ 1,0 Ã ¼g/l Mercury:  ¤ 1,0 Ã ¼g/l Cadmium:  ¤ 1,0 Ã ¼g/l Arsenic:  ¤ 3,0 Ã ¼g/l Solvents: Methanol:  ¤ 5,0 mg/kg (residual presence) Mycelial extract from Shiitake mushroom (Lentinula edodes) Description/Definition: The novel food ingredient is a sterile aqueous extract obtained from the mycelium of Lentinula edodes cultivated in a submerged fermentation. It is a light brown, slightly turbid liquid. Lentinan is a Ã ²-(1-3) Ã ²-(1-6)-D-glucan which has a molecular weight of approximately 5 Ã  105 Daltons, a degree of branching of 2/5 and a triple helical tertiary structure. Purity/Composition of the mycelial extract from Lentinula edodes: Moisture: 98 % Dry matter: 2 % Free glucose: < 20 mg/ml Total protein(1): < 0,1 mg/ml N-containing constituents(2): < 10 mg/ml Lentinan: 0,8  1,2 mg/ml\ (1) Bradford method (2) Kjeldahl method Noni fruit juice (Morinda citrifolia) Description/Definition: Noni fruits (fruits of Morinda citrifolia L.) are pressed. The obtained juice is pasteurised. An optional fermentation step before or after the pressing may occur. Rubiadin:  ¤ 10 Ã ¼g/kg Lucidin:  ¤ 10 Ã ¼g/kg Noni fruit juice powder (Morinda citrifolia) Description/Definition: Seeds and skin of the sun-dried fruits of Morinda citrifolia are separated. The obtained pulp is filtered to separate juice from the flesh. Desiccation of the produced juice occurs in one or two ways: Either by atomisation using maize maltodextrins, this mixture is obtained by keeping the rates of inflow of the juice and maltodextrins constant Or by zeodratation or drying and then mixing with an excipient, this process allows the juice to be dried initially and then mixed with maltodextrins (same amount as used in atomisation). Noni fruit puree and concentrate (Morinda citrifolia) Description/Definition: The fruits of Morinda citrifolia are harvested by hand. Seeds and skin may be separated mechanically from the pureed fruits. After pasteurisation, the puree is packaged in aseptic containers and stored under cold conditions. Morinda citrifolia concentrate is prepared from M. citrifolia puree by treatment with pectinolytic enzymes (50  60 °C for 1-2 h). Then the puree is heated to inactivate the pectinases and then immediately cooled. The juice is separated in a decanter centrifuge. Afterwards the juice is collected and pasteurised, prior to being concentrated in a vacuum evaporator from a brix of 6 to 8 to a brix of 49 to 51 in the final concentrate. Composition: Puree: Moisture: 89-93 % Protein: < 0,6 g/100 g Fat:  ¤ 0,4 g/100 g Ash: < 1,0 g/100 g Total carbohydrates: 5-10 g/100 g Fructose: 0,5-3,82 g/100 g Glucose: 0,5-3,14 g/100 g Dietary fibre: < 0,5-3 g/100 g 5,15-dimethylmorindol (1):  ¤ 0,254 Ã ¼g/ml Lucidin (1): Not detectable Alizarin (1): Not detectable Rubiadin (1): Not detectable Concentrate: Moisture: 48-53 % Protein: 3-3,5 g/100 g Fat: < 0,04 g/100 g Ash: 4,5-5,0 g/100 g Total carbohydrates: 37-45 g/100 g Fructose: 9-11 g/100 g Glucose: 9-11 g/100 g Dietary fibre: 1,5-5,0 g/100 g 5,15-dimethylmorindol (1):  ¤ 0,254 Ã ¼g/ml (1) By an HPLC-UV method developed and validated for the analysis of anthraquinones in Morinda citrifolia puree and concentrate. Limits of detection: 2,5 ng/ml (5,15 dimethylmorindol); 50,0 ng/ml (lucidin); 6,3 ng/ml (alizarin) and 62,5 ng/ml (rubiadin). Noni leaves (Morinda citrifolia) Description/Definition: After cutting, the leaves of Morinda citrifolia are subject to drying and roasting steps. The product has a particle size ranging from broken leaves to coarse powder with fines. It is of greenish brown to brown colour. Purity/Composition: Moisture: < 5,2 % Protein: 17- 20 % Carbohydrate: 55-65 % Ash: 10-13 % Fat: 4-9 % Oxalic acid: < 0,14 % Tannic acid: < 2,7 % 5,15-dimethylmorindol: < 47 mg/kg Rubiadin: non detectable,  ¤ 10 Ã ¼g/kg Lucidin: non detectable,  ¤ 10 Ã ¼g/kg Noni fruit powder (Morinda citrifolia) Description/Definition: Noni fruit powder is made from pulped noni (Morinda citrifolia L.) fruits by freeze-drying. Fruits are pulped and seeds are removed. After freeze-drying during which water is removed from noni fruits, the remaining noni pulp is milled to a powder and encapsulated. Purity/Composition Moisture: 5,3-9 % Protein: 3,8-4,8 g/100 g Fat: 1-2 g/100 g Ash: 4,6-5,7 g/100 g Total carbohydrates: 80-85 g/100 g Fructose: 20,4-22,5 g/100 g Glucose: 22-25 g/100 g Dietary fibre: 15,4-24,5 g/100 g 5,15-dimethylmorindol (1):  ¤ 2,0 Ã ¼g/ml (1) By an HPLC-UV method developed and validated for the analysis of anthraquinones in Morinda citrifolia fruit powder. Limits of detection: 2,5 ng/ml (5,15 dimethylmorindol) Odontella aurita microalgae Silicon: 3,3 % Crystalline silica: max 0,1-0,3 % as impurity Oil enriched with phytosterols/phytostanols Description/Definition: Oil enriched with phytosterols/phytostanols is composed of an oil fraction and a phytosterol fraction. Acylglycerol Distribution: Free fatty acids (expressed as oleic acid):  ¤ 2,0 % Monoacylglycerols (MAG):  ¤ 10 % Diacylglycerols (DAG):  ¤ 25 % Triacylglycerols (TAG): Making up the balance Phytosterol fraction: Ã ²-sitosterol:  ¤ 80 % Ã ²-sitostanol:  ¤ 15 % campesterol:  ¤ 40 % campestanol:  ¤ 5,0 % stigmasterol:  ¤ 30 % brassicasterol  ¤ 3,0 % other sterols/stanols:  ¤ 3,0 % Others: Moisture and volatile:  ¤ 0,5 % Peroxide value (PV): < 5,0 meq/kg Trans fatty acids:  ¤ 1 % Contamination/Purity (GC-FID or equivalent method) of phytosterols/phytostanols: Phytosterols and phytostanols extracted from sources other than vegetable oil suitable for food have to be free of contaminants, best ensured by a purity of more than 99 %. Oil extracted from squids Acid value:  ¤ 0,5 KOH/g oil Peroxide value (PV):  ¤ 5 meq O2/kg oil p-Anisidine value:  ¤ 20 Cold test at 0 °C:  ¤ 3 hours Moisture:  ¤ 0,1 % (w/w) Unsaponifiable matter:  ¤ 5,0 % Trans fatty acids:  ¤ 1,0 % Docosahexaeonic acid:  ¥ 20 % Eicosapentaenoic acid:  ¥ 10 % Pasteurised fruit-based preparations produced using high-pressure treatment Parameter Target Comments Fruit storage before high-pressure treatment Minimum 15 days at  20 °C Fruit harvested and stored in conjunction with good/hygienic agricultural and manufacturing practices Fruit added 40 % to 60 % of thawed fruit Fruit homogenised and added to other ingredients pH 3,2 to 4,2 o Brix 7 to 42 Assured by added sugars aw < 0,95 Assured by added sugars Final storage 60 days maximum at + 5 °C maximum Equivalent to storage regimen for conventionally processed product Phosphated maize starch Description/Definition: Phosphated maize starch (phosphated distarch phosphate) is a chemically modified resistant starch derived from high amylose starch by combining chemical treatments to create phosphate cross-links between carbohydrate residues and esterified hydroxyl groups. The novel food ingredient is a white or nearly white powder. CAS No: 11120-02-8 Chemical formula: (C6H10O5)n [(C6H9O5)2PO2H]x [(C6H9O5)PO3H2]y n = number of glucose units; x, y = degrees of substitution The chemical characteristics of phosphated distarch phosphate: Loss on drying: 10-14 % pH: 4,5-7,5 Dietary fibre:  ¥ 70 % Starch: 7-14 % Protein:  ¤ 0,8 % Lipids:  ¤ 0,8 % Residual bound phosphorus:  ¤ 0,4 % (as phosphorus) high amylose maize as source Phosphatidylserine from fish phospholipids Description/Definition: The novel food ingredient is yellow to brown powder. Phosphatidylserine is obtained from fish phospholipids by an enzymatic transphosphorylation with the amino acid L-serine. Specification of the phosphatidylserine product manufactured from fish phospholipids: Moisture: < 5,0 % Phospholipids:  ¥ 75 % Phosphatidylserine:  ¥ 35 % Glycerides: < 4,0 % Free L-serine: < 1,0 % Tocopherols: < 0,5 % (1) Peroxide value (PV): < 5,0 meq O2/kg (1) Tocopherols may be added as antioxidants according to Commission Regulation (EU) No 1129/2011 Phosphatidylserine from soya phospholipids Description/Definition: The novel food ingredient is off-white to light yellow powder. It is also available in liquid form with a clear brown to orange colour. The liquid form contains medium chain triacylglycerides (MCT) as a carrier. It contains lower levels of Phosphatidylserine due to the fact that it includes significant amounts of oil (MCT). Phosphatidylserine from soya phospholipids is obtained through enzymatic transphosphatidylation of high-phosphatidylcholine soybean lecithin with the amino acid L-serine. Phosphatidylserine consists of a glycerophosphate skeleton conjugated with two fatty acids and L-serine via a phosphodiester linkage. Characteristics of Phosphatidylserine from soya phospholipids: Powder form: Moisture: < 2,0 % Phospholipids:  ¥ 85 % Phosphatidylserine:  ¥ 61 % Glycerides: < 2,0 % free L-serine: < 1,0 % Tocopherols: < 0,3 % Phytosterols: < 0,2 % Liquid form: Moisture: < 2,0 % Phospholipids:  ¥ 25 % Phosphatidylserine:  ¥ 20 % Glycerides: not applicable free L-serine: < 1,0 % Tocopherols: < 0,3 % Phytosterols: < 0,2 % Phospholipid product containing equal amounts of phosphatidylserine and phosphatidic acid Description/Definition: The product is manufactured through enzymatic conversion of soy lecithin. The phospholipid product is a highly concentrated, yellow-brown powder form of phosphatidylserine and phosphatidic acid at an equal level. Specification of the product: Moisture:  ¤ 2,0 % Total phospholipids:  ¥ 70 % Phosphatidylserine:  ¥ 20 % Phosphatidic acid:  ¥ 20 % Glycerides:  ¤ 1,0 % Free L-serine:  ¤ 1,0 % Tocopherols:  ¤ 0,3 % Phytosterols:  ¤ 2,0 % Silicon dioxide is used with a maximum content of 1,0 % Phospholipides from egg yolk 85 % and 100 % pure Phospholipides from egg yolk Phytoglycogen Description: White to off-white powder which is an odourless, colourless, flavourless polysaccharide derived from non-GM sweet corn using conventional food processing techniques Definition: Glucose polymer (C6H12O6)n with linear linkages of Ã ±(1  4) glycosidic bonds branched every 8 to 12 glucose units by Ã ±(1  6) glycosidic bonds Specifications: Carbohydrates: 97 % Sugars: 0,5 % Fibre: 0,8 % Fat: 0,2 % Protein: 0,6 % Phytosterols/phytostanols Description/Definition: Phytosterols and phytostanols are sterols and stanols that are extracted from plants and may be presented as free sterols and stanols or esterified with food grade fatty acids. Composition (with GC-FID or equivalent method): Ã ²-sitosterol: < 81 % Ã ²-sitostanol: < 35 % campesterol: < 40 % campestanol: < 15 % stigmasterol: < 30 % brassicasterol: < 3,0 % other sterols/stanols: < 3,0 % Contamination/Purity (GC-FID or equivalent method): Phytosterols and phytostanols extracted from sources other than vegetable oil suitable for food have to be free of contaminants, best ensured by a purity of more than 99 % of the phytosterol/phytostanol ingredient. Plum kernel oil Description/Definition: Plum kernel oil is a vegetable oil obtained by cold pressing of plum (Prunus domestica) kernels. Composition: Oleic acid (C18:1): 68 % Linoleic acid (C18:2): 23 % Ã ³-Tocopherol:80 % of total tocopherols Ã ²-Sitosterol: 80-90 % of total sterols Triolein: 40-55 % of triglycerides Cyanhydric acid: maximum 5 mg/kg oil Potato proteins (coagulated) and hydrolysates thereof Dry substance:  ¥ 800 mg/g Protein (N * 6,25):  ¥ 600 mg/g (dry substance) Ash:  ¤ 400 mg/g (dry substance) Glycoalkaloid (total):  ¤ 150 mg/kg Lysinoalanine (total):  ¤ 500 mg/kg Lysinoalanine (free):  ¤ 10 mg/kg Prolyl oligopeptidase (enzyme preparation) Specification of the enzyme: Systematic name: Prolyl oligopeptidase Synonyms: Prolyl endopeptidase, proline-specific endopeptidase, endoprolylpeptidase Molecular weight: 66 kDa Enzyme Commission number: EC 3.4.21.26 CAS number: 72162-84-6 Source: A genetically modified strain of Aspergillus niger (GEP-44) Description: Prolyl oligopeptidase is available as an enzyme preparation containing approximately 30 % maltodextrin. Specifications of the enzyme preparation of prolyl oligopeptidase: Activity: > 580 000 PPI(1)/g (> 34,8 PPU(2)/g) Appearance: Microgranulate Colour: Off-white to orange yellowish. The colour may change from batch to batch Dry Matter: > 94 % Gluten: < 20 ppm Heavy metals: Lead:  ¤ 1,0 mg/kg Arsenic:  ¤ 1,0 mg/kg Cadmium:  ¤ 0,5 mg/kg Mercury:  ¤ 0,1 mg/kg Microbiological criteria: Total aerobic plate count:  ¤ 103 CFU/g Total yeasts and moulds:  ¤ 102 CFU/g Sulphite reducing anaerobes:  ¤ 30 CFU/g Enterobacteriaceae: < 10 CFU/g Salmonella: Absence in 25 g Escherichia coli: Absence in 25 g Staphylococcus aureus: Absence in 10 g Pseudomonas aeruginosa: Absence in 10 g Listeria monocytogenes: Absence in 25 g Antimicrobial activity: Absent Mycotoxins: Below limits of detection: Aflatoxin B1, B2, G1, G2 (< 0,25 Ã ¼g/kg), total Aflatoxins (< 2,0 Ã ¼g/kg), Ochratoxin A (< 0,20 Ã ¼g/kg), T-2 Toxin (< 5 Ã ¼g/kg), Zearalenone (< 2,5 Ã ¼g/kg), Fumonisin B1 and B2 (< 2,5 Ã ¼g/kg) (1) PPI  Protease Picomole International (2) PPU  Prolyl Peptidase Units or Proline Protease Units Protein extract from pig kidneys Description/Definition: The protein extract is obtained from homogenised pig kidneys through a combination of salt precipitation and high speed centrifugation. The obtained precipitate contains essentially proteins with 7 % of the enzyme diamine oxidase (enzyme nomenclature E.C. 1.4.3.22) and is resuspended in a physiologic buffer system. The obtained pig kidney extract is formulated as encapsulated enteric coated pellets to reach the active sites of digestion. Basic Product: Specification: pig kidney protein excerpt with natural content of Diamin oxidase (DAO): Physical condition: liquid Colour: brownish Appearance: slightly turbid solution pH value: 6,4-6,8 Enzymatic activity: > 2 677 kHDU DAO/ml (DAO REA (DAO Radioextractionassay)) Microbiological criteria: Brachyspira spp.: negative (Real Time PCR) Listeria monocytogenes: negative (Real Time PCR) Staphylococcus aureus: < 100 CFU/g Influenza A: negative (Reverse Transcription Real Time PCR) Escherichia coli: < 10 CFU/g Total aerobic microbiological count: < 105 CFU/g Yeasts/moulds count: < 105 CFU/g Salmonella: Absence/10g Bile salt resistant enterobacteriaceae: < 104 CFU/g Final product: Specification pig kidney protein excerpt with natural content of DAO (E.C. 1.4.3.22) in an enteric coated formulation: Physical condition: solid Colour: yellow gray Appearance: micropellets Enzymatic activity: 110-220 kHDU DAO/g pellet (DAO REA (DAO Radioextractionassay)) Acid stability 15 min 0,1M HCl followed by 60 min Borat pH = 9,0: > 68 kHDU DAO/g pellet (DAO REA (DAO Radioextractionassay)) Humidity: < 10 % Staphylococcus aureus: < 100 CFU/g Escherichia coli: < 10 CFU/g Total aerobic microbiological count: < 104 CFU/g Total combined yeasts/moulds count: < 103 CFU/g Salmonella: Absence/10g Bile salt resistant enterobacteriaceae: < 102 CFU/g Rapeseed oil high in unsaponifiable matter Description/Definition: Rapeseed oil high in unsaponifiable matter is produced by vacuum distillation and it is different from refined rapeseed oil in the concentration of the unsaponifiable fraction (1 g in refined rapeseed oil and 9 g in rapeseed oil high in unsaponifiable matter). There is a minor reduction of triglycerides containing monounsaturated and polyunsaturated fatty acids. Purity: Unsaponifiable matter: > 7,0 g/100 g Tocopherols: > 0,8 g/100 g Ã ±-tocopherol (%): 30-50 % Ã ³-tocopherol (%): 50-70 % Ã ´-tocopherol (%): < 6,0 % Sterols, triterpenic alcohols, methylsterols: > 5,0 g/100 g Fatty acids in triglycerides: palmitic acid: 3-8 % stearic acid: 0,8-2,5 % oleic acid: 50-70 % linoleic acid: 15-28 % linolenic acid: 6-14 % erucic acid: < 2,0 % Acid value:  ¤ 6,0 mg KOH/g Peroxide value (PV):  ¤ 10 mEq O2/kg Heavy metals: Iron (Fe): < 1 000 Ã ¼g/kg Copper (Cu): < 100 Ã ¼g/kg Impurities: Polycyclic aromatic hydrocarbons (PAH) Benzo(a)pyrene: < 2 Ã ¼g/kg Treatment with active carbon is required to ensure that polycyclic aromatic hydrocarbons (PAH) are not enriched in the production of rapeseed oil high in unsaponifiable matter. Rapeseed Protein Definition: Rapeseed protein is an aqueous protein-rich extract from rapeseed press cake originating from non-genetically modified Brassica napus L. and Brassica rapa L. Description: White to off-white, spray dried powder Total protein:  ¥ 90 % Soluble protein:  ¥ 85 % Moisture:  ¤ 7,0 % Carbohydrates:  ¤ 7,0 % Fat:  ¤ 2,0 % Ash:  ¤ 4,0 % Fibre:  ¤ 0,5 % Total glucosinolates:  ¤ 1 mmol/kg Purity: Total phytate:  ¤ 1,5 % Lead:  ¤ 0,5 mg/kg Microbiological criteria: Yeast and mould count:  ¤ 100 CFU/g Aerobic bacteria count:  ¤ 10 000 CFU/g Total coliform count:  ¤ 10 CFU/g Escherichia coli: Absence in 10 g Salmonella: Absence in 25 g Trans-resveratrol Description/Definition: Synthetic Trans-resveratrol is off-white to beige crystals. Chemical name: 5-[(E)-2-(4-hydroxyphenyl)ethenyl]benzene-1,3-diol Chemical formula: C14H12O3 Molecular weight: 228,25 Da CAS No: 501-36-0 Purity: Trans-resveratrol:  ¥ 98 %-99 % Total by-products (related substances):  ¤ 0,5 % Any single related substance:  ¤ 0,1 % Sulphated ash:  ¤ 0,1 % Loss on drying:  ¤ 0,5 % Heavy metals: Lead:  ¤ 1,0 ppm Mercury:  ¤ 0,1 ppm Arsenic:  ¤ 1,0 ppm Impurities: Diisopropylamine:  ¤ 50 mg/kg Microbial source : A genetically modified strain of Saccharomyces cerevisiae Appearance: Off-white to slight yellow powder Particle size: 100 % less than 62,23 Ã ¼m Trans-resveratrol content: Min. 98 % w/w (dry weight basis) Ash: Max. 0,5 % w/w Moisture: Max. 3 % w/w Rooster comb extract Description/Definition: Rooster comb extract is obtained from Gallus gallus by enzymatic hydrolysis of rooster comb and by subsequent filtration, concentration and precipitation steps. The principal constituents of rooster comb extract are the glycosaminoglycans hyaluronic acid, chondroitin sulphate A and dermatan sulphate (chondroitin sulphate B). White or almost white hygroscopic powder. Hyaluronic acid: 60-80 % Chondroitin sulphate A:  ¤ 5,0 % Dermatan sulphate (chondroitin sulphate B):  ¤ 25 % pH: 5,0-8,5 Purity: Chlorides:  ¤ 1,0 % Nitrogen:  ¤ 8,0 % Loss on drying: (105 °C for 6 hours):  ¤ 10 % Heavy metals: Mercury:  ¤ 0,1 mg/kg Arsenic:  ¤ 1,0 mg/kg Cadmium:  ¤ 1,0 mg/kg Chromium:  ¤ 10 mg/kg Lead:  ¤ 0,5 mg/kg Microbiological criteria: Total viable aerobic count:  ¤ 102 CFU/g Escherichia coli: Absence in 1 g Salmonella: Absence in 1 g Staphylococcus aureus: Absence in 1 g Pseudomonas aeruginosa: Absence in 1g Sacha Inchi oil from Plukenetia volubilis Description/Definition: Sacha inchi oil is a 100 % cold pressed vegetable oil obtained from the seeds of Plukenetia volubiis L. It is a transparent, fluid (liquid) and shiny oil at room temperature. It has a fruity, light, green vegetable taste without undesirable flavours. Aspect, limpidity, shine, colour: Fluid at room temperature, clean, shiny yellow gold Odour and taste: Fruity, vegetable without non acceptable taste or odour Purity: Water and Volatiles: < 0,2 g/100 g Impurities insoluble in hexane: < 0,05 g/100 g Oleic acidity: < 2,0 g/100 g Peroxide value (PV): < 15 meq O2/kg Trans fatty acids: < 1,0 g/100 g Total unsaturated fatty acids: > 90 % Omega 3 alpha linolenic acid (ALA): > 45 % Saturated fatty acids: < 10 % No trans fatty acids (< 0,5 %) No erucic acid (< 0,2 %) More than 50 % of tri-linolenin and di-linolenin-triglycerides Phytosterols composition and level No cholesterol (< 5,0 mg/100 g) Salatrims Description/Definition: Salatrim is the internationally recognised acronym for (short and long chain acyl triglyceride molecules). Salatrim is prepared by non-enzymatic inter-esterification of triacetin, tripropionin, tributyrin, or their mixtures with hydrogenated canola, soybean, cottonseed, or sunflower oil. Description: Clear, slightly amber liquid to a light coloured waxy solid at room temperature. Free of particulate matter and of foreign or rancid odour. Glycerol ester disribution: Triacylglycerols: > 87 % Diacylglycerols:  ¤ 10 % Monoacylglycerols:  ¤ 2,0 % Fatty acid composition: MOLE % LCFA (long chain fatty acids): 33-70 % MOLE % SCFA (short chain fatty acids): 30-67 % Saturated long chain fatty acids: < 70 % by weight Trans fatty acids:  ¤ 1,0 % Free fatty acids as oleic acid:  ¤ 0,5 % Triacylglycerol profile: Triesters (short/long of 0,5 to 2,0):  ¥ 90 % Triesters (short/long = 0):  ¤ 10 % Unsaponifiable material:  ¤ 1,0 % Moisture:  ¤ 0,3 % Ash:  ¤ 0,1 % Colour:  ¤ 3,5 Red (Lovibond) Peroxide value (PV):  ¤ 2,0 Meq/Kg Schizochytrium sp. oil rich in DHA and EPA Acid value:  ¤ 0,5 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq/kg oil Oxidative stability: All food products containing Schizochytrium sp. oil rich in DHA and EPA should demonstrate oxidative stability by appropriate and recognised national/international test methodology (e.g. AOAC) Moisture and volatiles:  ¤ 0,05 % Unsaponifiables:  ¤ 4,5 % Trans-fatty acids:  ¤ 1 % DHA content:  ¥ 22,5 % EPA content:  ¥ 10 % Schizochytrium sp. (ATCC PTA-9695) oil Peroxide value (PV):  ¤ 5,0 meq/kg oil Unsaponifiables:  ¤ 3,5 % Trans-fatty acids:  ¤ 2,0 % Free fatty acids:  ¤ 0,4 % Docosapentaenoic acid (DPA) n-6:  ¤ 7,5 % DHA content:  ¥ 35 % Schizochytrium sp. oil Acid value:  ¤ 0,5 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq/kg oil Moisture and volatiles:  ¤ 0,05 % Unsaponifiables:  ¤ 4,5 % Trans-fatty acids:  ¤ 1,0 % DHA content:  ¥ 32,0 % Schizochytrium sp. (T18) oil Acid value:  ¤ 0,5 mg KOH/g Peroxide value (PV):  ¤ 5,0 meq/kg oil Moisture and volatiles:  ¤ 0,05 % Unsaponifiables:  ¤ 3,5 % Trans-fatty acids:  ¤ 2,0 % Free fatty acids:  ¤ 0,4 % DHA content:  ¥ 35 % Fermented soybean extract Description/Definition: Fermented soybean extract is an odourless milk-white coloured powder. It is comprised of 30 % fermented soybean extract powder and 70 % resistant dextrin (as carrier) from corn-starch, which is added during the processing. Vitamin K2 is removed during the manufacturing process. Fermented soybean extract contains nattokinase isolated from natto, a foodstuff produced by the fermentation of non-genetically modified soybeans (Glycine max (L.)) with a selected strain of Bacillus subtilis var. natto. Nattokinase activity: 20 000 -28 000 Fibrin degradation unit/g(1) Identity: Confirmable Condition: No offensive taste or smell Loss on drying:  ¤ 10 % Vitamin K2:  ¤ 0,1 mg/kg Heavy metals: Lead:  ¤ 5,0 mg/kg Arsenic:  ¤ 3,0 mg/kg Microbiological criteria: Total viable aerobic count:  ¤ 103 CFU(3)/g Yeast and mould:  ¤ 102 CFU/g Coliforms:  ¤ 30 CFU/g Spore-forming bacteria:  ¤ 10 CFU/g Escherichia coli: Absence/25 g Salmonella: Absence/25 g Listeria: Absence/25 g (1) Assay method as described by Takaoka et al. (2010). Spermidine-rich wheat germ extract (Triticum aestivum) Description/Definition: Spermidine-rich wheat germ extract is obtained from non-fermented, non-sprouting wheat germs (Triticum aestivum) by the process of solid-liquid extraction targeting specifically, but not exclusively polyamines. Spermidine: 0,8-2,4 mg/g Spermine: 0,4-1,2 mg/g Spermidine trichloride < 0,1 Ã ¼g/g Putrescine: < 0,3 mg/g Cadaverine: < 0,1 Ã ¼g/g Mycotoxins: Aflatoxins (total): < 0,4 Ã ¼g/kg Microbiological criteria: Total aerobic bacteria: < 10 000 CFU/g Yeast and moulds: < 100 CFU/g Escherichia coli: < 10 CFU/g Salmonella: Absence/25g Listeria monocytogenes: Absence/25g Sucromalt Description/Definition: Sucromalt is a complex mixture of saccharides which is produced from sucrose and a starch hydrolysate by means of an enzymatic reaction. In this process, glucose units are attached to saccharides from the starch hydrolysate by means of an enzyme produced by the bacterium Leuconostoc citreum or by means of a recombinant strain of the production organism Bacillus licheniformis. The resulting oligosaccharides are characterised by the presence of Ã ±-(1  6) and Ã ±-(l  3) glycosidic compounds. The overall product is syrup, in addition to these oligosaccharides, contains mainly fructose but also the disaccharide leucrose and other disaccharides. Total solids: 75-80 % Moisture: 20-25 % Sulphatase: Max 0,05 % pH: 3,5-6,0 Conductivity < 200 (30 %) Nitrogen < 10 ppm Fructose: 35-45 % d.w. Leucrose: 7-15 % d.w. Other disaccharides: MÃ °Ã 3 % Higher saccharides: 40-60 % d.w Sugar cane fibre Description/Definition: Sugar Cane Fibre is derived from the dry cell wall or fibrous residue remaining after expression or extraction of sugar juice from sugar cane, of the Saccharum genotype. It consists primarily of cellulose and hemicellulose. The production process consists of several steps, including: chipping, alkaline digestion, removal of lignins and other non-cellulosic components, bleaching of purified fibres, acid washing and neutralization. Moisture:  ¤ 7,0 % Ash:  ¤ 0,3 % Total Dietary Fibre (AOAC) dry basis (all insoluble):  ¥ 95 % of which: Hemicellulose (20-25 %) and cellulose (70-75 %) Silica (ppm):  ¤ 200 Protein: 0,0 % Fat: Trace pH: 4-7 Heavy metals: Mercury (ppm):  ¤ 0,1 Lead (ppm):  ¤ 1,0 Arsenic (ppm):  ¤ 1,0 Cadmium (ppm):  ¤ 0,1 Microbiological criteria: Yeast and moulds (CFU/g):  ¤ 1 000 Salmonella: Absence Listeria monocytogenes: Absence Sunflower oil extract Description/Definition: The sunflower extract is obtained by a concentration factor of 10 of the unsaponifiable fraction of refined sunflower oil extracted from the seeds of the sunflower, Helianthus Annuus L. Composition: Oleic acid (C18:1): 20 % Linoleic acid (C18:2): 70 % Unsaponifiable matter: 8,0 % Phytosterols: 5,5 % Tocopherols: 1,1 % Dried Tetraselmis chuii microalgae Description/Definition: The dried product is obtained from the marine microalgae Tetraselmis chuii, belonging to the Chlorodendraceae family, cultivated in sterile sea water in closed photobioreactors insulated from the outside air. Purity/Composition: Identified by means of nuclear marker rDNA 18 S (sequence analysed no less than 1 600 base pairs) in the National Centre for Biotechnology information (NCBI) database: Not less than 99,9 % Humidity:  ¤ 7,0 % Proteins: 35-40 % Ashes: 14-16 % Carbohydrates: 30-32 % Fibre: 2-3 % Fat: 5-8 % Saturated fatty acids: 29-31 % of total fatty acids Monounsaturated fatty acids: 21-24 % of total fatty acids Polyunsaturated fatty acids: 44-49 % of total fatty acids Iodine:  ¤ 15 mg/kg Therapon barcoo/Scortum Description/Definition: Scortum/Therapon barcoo is a species of fish in the family Terapontidae. It is an endemic fresh water species from Australia. It is now reared in fish farms. Taxonomic Identification: Class: Actinopterygii > order: Perciformes > family: Terapontidae > genus: Therapon or Scortum barcoo Composition of fish flesh: Protein (%): 18-25 Moisture (%): 65-75 Ash (%): 0,5-2,0 Energy (KJ/Kg): 6000-11500 Carbohydrates (%): 0,0 Fat (%): 5-15 Fatty acids (mg FA/g fillet): Ã £ PUFA n-3: 1,2-20,0 Ã £ PUFA n-6: 0,3-2,0 PUFA n-3/n-6: 1,5-15,0 Total omega 3 acids: 1,6-40,0 Total omega 6 acids: 2,6-10,0 D-Tagatose Description/Definition: Tagatose is produced by isomerization of galactose by means of chemical or enzymatic conversion, or by epimerization of fructose by means of enzymatic conversion. These are single-step conversions. Appearance: White or almost white crystals Chemical name: D-tagatose Synonym: D-lyxo-Hexulose CAS number: 87-81-0 Chemical formula: C6H12O6 Formula weight: 180,16 (g/mol) Purity: Assay:  ¥ 98 % on a dry weight basis Loss on drying:  ¤ 0,5 % (102 °C, 2 hours) Specific Rotation: [Ã ±]D 20:  4 to  5,6o (1 % aqueous solution)(1) Melting range: 133  137 °C Heavy metals: Lead:  ¤ 1,0 mg/kg(*) (*) Determine using an atomic absorption technique appropriate to the specified level. The selection of sample size and method of sample preparation may be based on the principles of the method described in FNP 5. Instrumental methods(1). (1) Food and nutrition paper 5 Rev 2  Guide to specifications for general notices, general analytical techniques, identification tests, test solutions and other reference materials (JECFA) 1991, 307 p.; English  ISBN 92-5-102991-1 Taxifolin-rich extract Description: Taxifolin-rich extract from the wood of Dahurian Larch (Larix gmelinii (Rupr.) Rupr) is a white to pale-yellow powder that crystallizes from hot aqueous solutions. Definition: Chemical name: [(2R,3R)-2-(3,4 dihydroxyphenyl)-3,5,7-trihydroxy-2,3-dihydrochromen-4-one, also called (+) trans (2R,3R)- dihydroquercetin] Chemical formula: C15H12O7 Molecular mass: 304,25 Da CAS No: 480-18-2 Specifications: Physical parameter Moisture:  ¤ 10 % Compound analysis Taxifolin (m/m):  ¥ 90,0 % of the dry weight Heavy Metals, Pesticide Lead:  ¤ 0,5 mg/kg Arsenic:  ¤ 0,02 mg/kg Cadmium:  ¤ 0,5 mg/kg Mercury:  ¤ 0,1 mg/kg Dichlorodiphenyltrichloroethane (DDT):  ¤ 0,05 mg/kg Residual solvents Ethanol: < 5 000 mg/kg Microbiological criteria Total Plate Count (TPC):  ¤ 104 CFU/g Enterobacteria:  ¤ 100/g Yeast and Mould :  ¤ 100 CFU/g Escherichia coli: Absence/1 g Salmonella: Absence/10 g Staphylococcus aureus: Absence/1 g Pseudomonas: Absence/1g Usual range of components of the Taxifolin-rich extract (as per dry substance) Extract component Content, usual observed range (%) Taxifolin 90  93 Aromadendrin 2,5  3,5 Eriodictyol 0,1  0,3 Quercetin 0,3  0,5 Naringenin 0,2  0,3 Kaempferol 0,01  0,1 Pinocembrin 0,05  0,12 Unidentified flavonoids 1  3 Water(*) 1,5 (*) Taxifolin in its hydrated form and during the drying process is a crystal. This results on the inclusion of water of crystallisation in a quantity of 1,5 %. Trehalose Description/Definition: A non-reducing disaccharide that consists of two glucose moieties linkes by an Ã ±-1,1-glucosidic bond. It is obtained from liquefied starch or from sucrose by a multistep enzymatic process. The commercial product is the dihydrate. Virtually odourless, white or almost white crystals with a sweet taste Synonyms: Ã ±,Ã ±-trehalose Chemical name: Ã ±-D-glucopyranosyl-Ã ±-D-glucopyranoside, dihydrate CAS No.: 6138-23-4 (dihydrate) Chemical formula: C12H22O11 Ã  2H2O (dihydrate) Formula weight: 378,33 (dihydrate) Assay:  ¥ 98 % on the dry basis Determine using an atomic absorption technique appropriate to the specified level. The selection of sample size and method of sample preparation may be based on the principles of the method described in FNP 5 (1), Instrumental methods Method of assay: Principle: trehalose is identified by liquid chromatography and quantified by comparison to a reference standard containing standard trehalose Preparation of sample solution: weigh accurately about 3 g of dry sample into a 100 ml volumetric flask and add about 80 ml of purified, deionised water. Bring sample to complete dissolution and dilute to mark with purified deionised water. Filter through a 0,45 micron filter Preparation of standard solution: dissolve accurately weighed quantities of dry standard reference trehalose in water to obtain a solution having known concentration of about 30 mg of trehalose per ml. Apparatus: liquid chromatography equipped with a refractive index detector and integrating recorder Conditions: Column: Shodex Ionpack KS-801 (Showa Denko Co.) or equivalent  length: 300 mm  diameter: 10 mm  temperature: 50 °C Mobile phase: water flow rate: 0,4 ml/min Injection volume: 8 Ã ¼l Procedure: inject separately equal volumes of the sample solution and the standard solution into the chromatograph. Record the chromatograms and measure the size of response of the trehalose peak Calculate the quantity, in mg, of trehalose in 1 ml of the sample solution by the following formula: % trehalose = 100 Ã  (RU/RS) (WS/WU) where RS = peak area of trehalose in the standard preparation RU = peak area of trehalose in the sample preparation WS = weight in mg of trehalose in the standard preparation WU = weight of dry sample in mg Characteristics: Identification: Solubility: Freely soluble in water, very slightly soluble in ethanol Specific rotation: [Ã ±]D 20 = +179o (5 % aqueous solution, dihydrate), +199o (5 % aqueous solution, anhydrous substance) Melting point: 97 °C (dihydrate) Purity: Loss on drying:  ¤ 1,5 % (60 °C, 5h) Total ash:  ¤ 0,05 % Heavy metals: Lead:  ¤ 1,0 mg/kg UV treated mushrooms (Agaricus bisporus) Description/Definition: Commercially grown Agaricus bisporus to which UV light treatment is applied to harvested mushrooms. UV radiation: a process of radiation in ultraviolet light within the wavelength of 200-800 nm. Vitamin D2: Chemical name: (3Ã ²,5Z,7E,22E)-9,10-secoergosta-5,7,10(19),22-tetraen-3-ol Synonym: Ergocalciferol CAS No: 50-14-6 Molecular weight: 396,65 g/mol Contents: Vitamin D2 in the final product: 5-10 Ã ¼g/100 g fresh weight at the expiration of shelf life UV-treated bakers yeast (Saccharomyces cerevisiae) Description/Definition: Bakers yeast (Saccharomyces cerevisiae) is treated with ultraviolet light to induce the conversion of ergosterol to vitamin D2 (ergocalciferol). Vitamin D2 content in the yeast concentrate varies between 1 800 000 -3 500 000 IU vitamin D/100 g (450-875 Ã ¼g/g). Tan-coloured, free-flowing granules Vitamin D2: Chemical name: (5Z,7E,22E)-3S-9,10-secoergosta-5,7,10(19),22-tetraen-3-ol Synonym: Ergocalciferol CAS No.: 50-14-6 Molecular weight: 396,65 g/mol Microbiological criteria for the yeast concentrate: Coliforms:  ¤ 103/g Escherichia coli:  ¤ 10/g Salmonella: Absence in 25g UV-treated bread Description/Definition: UV-treated bread is yeast leavened bread and rolls (without toppings) to which a treatment with ultraviolet radiation is applied after baking in order to convert ergosterol to vitamin D2 (ergocalciferol). UV radiation: A process of radiation in ultraviolet light within the wavelength of 240-315 nm for maximum of 5 seconds with energy input of 10-50 mJ/cm2. Vitamin D2: Chemical name: (5Z,7E,22E)-3S-9,10-secoergosta-5,7,10(19),22-tetraen-3-ol Synonym: Ergocalciferol CAS No: 50-14-6 Molecular weight: 396,65 g/mol Contents: Vitamin D2 (ergocalciferol) in the final product: 0,75-3 Ã ¼g/100 g(1) Yeast in dough: 1-5 g/100 g (2) (1) EN 12821, 2009, European Standard. (2) Recipe calculation. UV-treated milk Description/Definition: UV-treated milk is cows milk (whole and semi-skimmed) to which a treatment with ultraviolet (UV) radiation via turbulent flow is applied after pasteurisation. The treatment of the pasteurised milk with UV radiation results in an increase in the vitamin D3 (cholecalciferol) concentrations by conversion of 7-dehydrocholesterol to vitamin D3. UV radiation: A process of radiation in ultraviolet light within the wavelength of 200-310 nm with energy input of 1 045 J/l. Vitamin D3: Chemical name: (1S,3Z)-3-[(2E)-2-[(1R,3aS,7aR)-7a-methyl-1-[(2R)-6-methylheptan-2-yl]-2,3,3a,5,6,7-hexahydro-1H-inden-4-ylidene]ethylidene]-4-methylidenecyclohexan-1-ol Synonym: Cholecalciferol CAS No: 67-97-0 Molecular weight: 384,6377 g/mol Contents: Vitamin D3 in the final product: Whole milk(1)0,5-3,2 Ã ¼g/100 g(2) Semi-skimmed milk(1): 0,1 1,5 Ã ¼g/100 g(2) (1) As defined by Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (2) HPLC Vitamin K2 (menaquinone) This novel food is produced by a synthetic or microbiological process. Vitamin K2 (2-methyl-3-all-trans-polyprenyl-1,4-naphthoquinones), or the menaquinone series, is a group of prenylated naphthoquinone derivatives. The number of isoprene residues, where 1 isoprene unit consists of 5 carbons comprising the side chain, is used to characterise the menaquinone homologues containing primarily MK-7 and to a smaller extent MK-6. Vitamin K2 (menaquinones) series with menaquinone-7 (MK-7)(n = 6) being C46H64O2, menaquinone-6 (MK-6)(n = 5) being C41H56O2 and menaquinone-4 (MK-4)(n = 3) being C31H40O2. Chemical Name: (all-E)-2-(3,7,11,15,19,23,27-Heptamethyl-2,6,10,14,18,22,26-octacosaheptaenyl)-3-methyl-1,4-naphtalenedione CAS Number: 2124-57-4 Molecular formula: C46H64O2 Molecular weight: 649 g/mol Specification of synthetic Vitamin K2 (menaquinone-7) Appearance: Yellow powder Purity: Max 6,0 % cis-isomer, max 2,0 % other impurities Content: 97-102 % Menaquinone-7 (including at least 92 % all-trans Menaquinone-7) Specifications of microbiologically produced Vitamin K2 (menaquinone-7) Source: Bacillus subtilis spp. natto and Bacillus licheniformis Appearance: Yellow powder or oil suspension Wheat bran extract Description/Definition: White crystalline powder obtained by enzymatic extraction from Triticum aestivum L. bran, rich in arabinoxylan oligosaccharides Dry matter: Min. 94 % Arabinoxylan oligosaccharides: Min 70 % of dry matter Average degree of polymerisation of arabinoxylan oligosaccharides: 3-8 Ferulic acid (bound to arabinoxylan oligosaccharides): 1-3 % of dry matter Total poly/oligosaccharides: Min 90 % Protein: Max 2 % of dry matter Ash: Max 2 % of dry matter Microbiological parameters: Mesophilic bacteria  total count: Max 10 000/g Yeasts: Max 100/g Fungi: Max 100/g Salmonella: Absence in 25g Bacillus cereus: Max 1000/g Clostridium perfringens: Max 1000/g Yeast beta-glucans Description/Definition: Beta-glucans are complex, high molecular mass (100 200 kDa) polysaccharides, found in the cell wall of many yeasts and cereals. The chemical name for yeast beta-glucans is (1-3),(1-6)-Ã -D-glucans. Beta-glucans consist of a backbone of Ã -1-3-linked glucose residues that are branched by Ã -1-6-linkages, to which chitin and mannoproteins are linked by Ã -1-4-bonds. Beta-glucans are isolated from yeast Saccharomyces cerevisiae. The tertiary structure of the glucan cell wall of Saccharomyces cerevisiae consists of chains of Ã -1,3-linked glucose residues, branched by Ã -1,6-linkages, forming a backbone to which are linked chitin via Ã -1,4- bonds, Ã -1,6-glucans and some mannoproteins. This novel food is available in three different forms: soluble, insoluble and insoluble in water, but dispersible in many liquid matrices. Chemical characteristics yeast (Saccharomyces cerevisiae) beta-glucans: Soluble form: Total carbohydrates: > 75 % Beta-glucans (1,3/1,6): > 75 % Ash: < 4,0 % Moisture: < 8,0 % Protein: < 3,5 % Fat: < 10 % Insoluble form: Total carbohydrates: > 70 % Beta-glucans (1,3/1,6): > 70 % Ash:  ¤ 12 % Moisture: < 8,0 % Protein: < 10 % Fat: < 20 % Insoluble in water, but dispersible in many liquid matrices: (1,3)-(1,6)-Ã -D-Glucans: > 80 % Ash: < 2,0 % Moisture: < 6,0 % Protein: < 4,0 % Total fat: < 3,0 % Microbiological data for insoluble in water, but dispersible in many liquid matrices: Total plate count: < 1 000 CFU/g Enterobacteriaceae: < 100 CFU/g Total coliforms: < 10 CFU/g Yeast: < 25 CFU/g Mould: < 25 CFU/g Salmonella: Absence in 25 g Escherichia coli: Absence in 1 g Bacillus cereus: < 100 CFU/g Staphylococcus aureus: Absence in 1 g Heavy metals for insoluble in water, but dispersible in many liquid matrices: Lead: < 0,2 mg/g Arsenic: < 0,2 mg/g Mercury: < 0,1 mg/g Cadmium: < 0,1 mg/g Zeaxanthin Description/Definition: Zeaxanthin is a naturally occurring xanthophyll pigment, it is an oxygenated carotenoid. The synthetic zeaxanthin is presented either as a spray-dried powder of gelatin or starch base (beadlets) with added Ã ±-tocopherol and ascorbyl palmitate or as a corn oil suspension with added Ã ±-tocopherol. Synthetic zeaxanthin is produced by a multi-step chemical synthesis from smaller molecules. Orange-red crystalline powder with little or no odour. Chemical formula: C40H56O2 CAS No: 144-68-3 Molecular weight: 568,9 daltons Physical-chemical properties: Loss on drying: < 0,2 % All-trans zeaxanthin: > 96 % Cis-zeaxanthin: < 2,0 % Other carotenoids: < 1,5 % Triphenylphosphine oxid (CAS No 791-28-6): < 50 mg/kg Zinc L-pidolate Description/Definition: Zinc L-pidolate is a white to off-white powder, with characteristic odour. International non-proprietary name (INN): L-pyroglutamic acid, Zinc salt Synonyms: Zinc 5-oxoproline, Zinc pyroglutamate, Zinc pyrrolidone carboxylate, Zinc PCA, L-Zinc pidolate CAS No.: 15454-75-8 Molecular formula: (C5 H6 NO3)2 Zn Relative anhydrous molecular mass: 321,4 Appearance: White to slightly white powder Purity: Zinc L-pidolate (purity):  ¥ 98 % pH (10 % aqueous sol.): 5,0-6,0 Specific rotation: 19,6o- 22,8o Water:  ¤ 10,0 % Glutamic acid: < 2,0 % Heavy metals: Lead:  ¤ 3,0 ppm Arsenic:  ¤ 2,0 ppm Cadmium:  ¤ 1,0 ppm Mercury:  ¤ 0,1 ppm Microbiological criteria: Total viable mesophilic count:  ¤ 1 000 CFU/g Yeasts and moulds:  ¤ 100 CFU/g Pathogen: Absence (1) Regulation (EU) No 609/2013 of the European Parliament and of the Council of 12 June 2013 on food intended for infants and young children, food for special medical purposes, and total diet replacement for weight control and repealing Council Directive 92/52/EEC, Commission Directives 96/8/EC, 1999/21/EC, 2006/125/EC and 2006/141/EC, Directive 2009/39/EC of the European Parliament and of the Council and Commission Regulations (EC) No 41/2009 and (EC) No 953/2009 (OJ L 181, 29.6.2013, p. 35). (2) Commission Implementing Regulation (EU) No 828/2014 of 30 July 2014 on the requirements for the provision of information to consumers on the absence or reduced presence of gluten in food (OJ L 228, 31.7.2014, p. 5). (3) Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation of the laws of the Member States relating to food supplements (OJ L 183, 12.7.2002, p. 51). (4) Regulation (EC) No 1925/2006 of the European Parliament and of the Council of 20 December 2006 on the addition of vitamins and minerals and of certain other substances to foods (OJ L 404, 30.12.2006, p. 26). (5) Council Directive 2001/113/EC of 20 December 2001 relating to fruit jams, jellies and marmalades and sweetened chestnut purÃ ©e intended for human consumption (OJ L 10, 12.1.2002, p. 67). (6) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulation (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) 1234/2007 (OJ L 347, 20.12.2013, p. 671). (7) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1). (8) Commission Implementing Regulation (EU) 2015/175 of 5 February 2015 laying down special conditions applicable to the import of guar gum originating in or consigned from India due to contamination risks by pentachlorophenol and dioxins (OJ L 30, 6.2.2015, p. 10).